[leasegpcadamsllcandchemi001.jpg]
EXHIBIT 10.1 LEASE between GPC ADAMS LLC, a Michigan limited liability company
as Landlord and CHEMICAL BANK, a Michigan banking corporation as Tenant Dated
May 31, 2019



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi002.jpg]
TABLE OF CONTENTS Page 1. DEFINITIONS, CONSENTS AND
CALCULATIONS:....................................................1 1.1
Definitions................................................................................................................1
1.2 Consents
...................................................................................................................5
1.3 Rentable Square Foot Calculations
..........................................................................5 2.
DEMISE OF PREMISES; QUIET ENJOYMENT; BUILDING 2:
....................................6 3. USE:
.....................................................................................................................................7
4. TERM:
.................................................................................................................................8
5. RENTAL:
.............................................................................................................................9
6.
TAXES:..............................................................................................................................10
7. NET LEASE; NON-TERMINABILITY:
..........................................................................11 8.
SERVICES:........................................................................................................................12
9. REPAIRS AND MAINTENANCE:
..................................................................................13
10. DESTRUCTION OF OR DAMAGE TO PREMISES:
.....................................................13 11. INSURANCE, HOLD
HARMLESS AND INDEMNIFICATION: .................................15 11.1 Release
and Indemnification
..................................................................................15
11.2 Insurance
................................................................................................................17
12. COMPLIANCE WITH LAWS, COVENANTS:
..............................................................19 13.
CONDEMNATION:
..........................................................................................................21
13.1 Condemnation
........................................................................................................21
13.2 Temporary Taking
.................................................................................................21
14. DEFAULT:
........................................................................................................................22
15. RESULTS OF DEFAULT:
................................................................................................23
15.1 Remedies
................................................................................................................23
15.2 Cure by Landlord
...................................................................................................25
16. SUBORDINATION AND TITLE:
....................................................................................25
16.1 Nondisturbance and Notice
....................................................................................25
16.2 Tenant’s Consent to Assignment for Indebtedness
................................................26 17. LANDLORD’S RIGHT OF
ENTRY; PARKING; SIGNAGE; ROOF RIGHTS: ...........28 18.
NOTICES:..........................................................................................................................29
19. ESTOPPEL CERTIFICATES; FINANCIAL
DATA:.......................................................30 20. LIENS:
...............................................................................................................................31
21. END OF TERM:
................................................................................................................32
-i-



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi003.jpg]
TABLE OF CONTENTS (continued) Page 21.1 Surrender
................................................................................................................32
21.2 Return of Premises
.................................................................................................33
22. ALTERATIONS:
...............................................................................................................33
23. NOTICE OF LEASE:
........................................................................................................35
24. SUBLETTING/ASSIGNMENT:
.......................................................................................36
24.1 Rights and Obligations of Tenant
..........................................................................36
24.2 Assignment of Rents
..............................................................................................37
25. HAZARDOUS MATERIAL:
............................................................................................37
26. PERMITTED CONTESTS:
...............................................................................................39
27. INTENTIONALLY DELETED.
.......................................................................................40
28. MISCELLANEOUS PROVISIONS:
................................................................................40
-ii-



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi004.jpg]
EXHIBITS A FIXED RENT A-1 FIXED RENT SCHEDULE B DESCRIPTION OF THE LAND C FORM
OF MEMORANDUM OF LEASE D EXISTING PERMITTED ENCUMBRANCES -iii-



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi005.jpg]
THIS LEASE, made and entered into on May 31, 2019 (together with all amendments
and supplements hereto, this “ Lease ”), by and between GPC ADAMS LLC, a
Michigan limited liability company (“ Landlord ”), with an office at 333 W. Fort
Street, Suite 1350, Detroit, MI 48226; and CHEMICAL BANK, a Michigan banking
corporation (“ Tenant ”), with an office at 333 W. Fort Street, Suite 1800,
Detroit, Michigan 48226. 1. DEFINITIONS, CONSENTS AND CALCULATIONS: 1.1
Definitions. The following terms shall have the following meanings for all
purposes of this Lease and shall be equally applicable to both the singular and
plural forms of the terms herein defined. Other terms defined in other Sections
of this Lease are referenced in the Schedule of Defined Terms following the
Table of Contents. (a) “Additional Rent ” shall mean all amounts, liabilities
and obligations, other than Fixed Rent, which Tenant assumes or agrees to pay
under this Lease to Landlord or others, including without limitation the costs
of maintenance, insurance, Property Taxes, and Other Taxes and utilities
relating to the Premises, including the Parking Garage. (b) “Affiliate ” shall
mean a Person controlled by, controlling or under common control with, the
Person in question. (c) “Applicable Laws ” shall have the meaning given to such
term in Section 12(a). (d) “Appraiser ” shall mean an individual having not less
than ten (10) years’ current experience as a leasing broker specializing in
commercial properties of a nature and type similar to that of the Premises in
the geographic area where the Premises is located. (e) “Assignment of Lease ”
shall have the meaning given to such term in Section 16.2. (f) “Base Building ”
shall mean the Building and the Parking Garage containing approximately 421,481
gross square feet being constructed by Landlord as more particularly described
in the Development Agreement. (g) “Base Building Work ” shall mean all work,
services, labor, materials and equipment, including clean-up and removal of
debris, equipment and other materials, necessary to perform the construction of
the Base Building. The delineation between Base Building Work and Tenant
Improvements (as defined in the Development Agreement) is set forth in the
Development Agreement. (h) “Building ” shall mean a twenty (20) floor office
building containing an aggregate of approximately 199,370 rentable square feet
of office space, 3,801 rentable square feet of first floor retail space, and the
Parking Garage, which shall be a build-to-suit project in accordance with the
Development Agreement. (i) “Building Systems ” means HVAC systems, security
systems, fire and safety systems and any other mechanical systems serving the
Premises.



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi006.jpg]
(j) “Business Day ” shall mean any day except Saturdays, Sundays and the days
observed by state chartered banks and national banks in the State of Michigan as
public holidays. (k) “Commencement Date ” shall be the earlier of (i) the date
Tenant opens for business within the Building following the completion of the
Base Building pursuant to the Development Agreement and (ii) January 1, 2022.
(l) “Development Agreement ” means the Development Agreement between Landlord
and Tenant dated as of the date hereof relating to the construction of the
Building. (m) “Effective Date ” shall mean the date of execution of this Lease,
as set forth on the first page hereof. (n) “Environmental Laws ” shall mean the
Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §§6901, et
seq. (RCRA), as amended, the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq. (CERCLA), as amended, the
Toxic Substance Control Act, as amended, 15 U.S.C. §§2601 et seq., the Federal
Insecticide ; Fungicide and Rodenticide Act, as amended, 7 U.S.C. §§136 et seq.,
the Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., and all applicable federal, state
and local environmental laws, ordinances, rules and regulations (including
Applicable Law), as any of the foregoing may have been or maybe from time to
time amended, supplemented or supplanted, and any other federal, state or local
laws, ordinances, rules and regulations, now or hereafter existing relating to
pollution, protection of the environmental or public or worker health or safety
(regarding exposure to, control or management of Hazardous Materials). (o)
“Event of Default ” shall mean any of the events set forth in Section 14. (p)
“Fair Market Rental ” has the meaning set forth on Exhibit A . (q) “First
Mortgage ” shall mean a first priority Mortgage on the Premises given by
Landlord to the Mortgagee to secure a loan encumbered by Landlord’s interest in
the Premises. (r) “Fixed Rent ” shall mean the rental amounts specified on
Exhibits A and A-1. (s) “Hazardous Materials ” shall mean substances and wastes
defined as “hazardous substances”, “hazardous materials”, “hazardous wastes” or
“chemical substances” in any applicable federal, state or local statute, rule,
regulation or determination, including but not limited to Environmental Laws;
and asbestos, PCBs, radioactive substances, methane, volatile hydrocarbons,
petroleum or petroleum-derived substances or wastes, radon, industrial solvents
or any other material as may be specified in or regulated by Applicable Laws due
to its hazardous toxic, dangerous or deleterious properties or characteristics.
2



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi007.jpg]
(t) “Imposition ” shall mean the various tax and other charges referred to in
Section 6 herein and the present and future governmental laws and regulations
more specifically described in Section 12 herein. (u) “Improvements ” shall mean
the Base Building, the Building and all of the structures, improvements, and all
building fixtures therein, and all structures, improvements and building
fixtures hereafter located on the Land. (v) “Incentives ” shall have the meaning
given to that term in Section 2(b)(ii). (w) “Land ” shall mean the land
described on Exhibit B hereto. (x) “Landlord’s Representatives ” shall mean
Landlord’s partners, members, shareholders, agents, contractors, managers,
directors, officers, employees or invitees or licensees. (y) “Lease Expiration
Date ” shall mean the date which is twenty-two and one- half (22½) years
following the Commencement Date. (z) “Memorandum of Lease ” shall mean a
memorandum of lease in the form attached hereto as Exhibit C . (aa) “Mortgage ”
shall mean any mortgage on the Premises given by Landlord to a Mortgagee to
secure a loan encumbered by Landlord’s interest in the Premises. (bb) “Mortgagee
” shall mean any holder of a Mortgage with respect to the Premises or any part
thereof. (cc) “Other Taxes ” shall mean all taxes, assessments, excises, levies,
fees and charges, including all payments related to the cost of providing
facilities or services, whether or not now customary or within the contemplation
of Landlord and Tenant, that are levied, assessed, charged, confirmed or imposed
by any public or government authority upon, or measured by, or reasonably
attributable to (i) the Premises; (ii) the cost or value of Tenant’s Trade
Fixtures or the cost or value of any leasehold improvements made in or to the
Premises by or for Tenant, regardless of whether title to such improvements is
vested in Tenant or Landlord; (iii) any Rent payable under this Lease, including
any gross income tax, sales tax or excise tax levied by any public or government
authority with respect to the receipt of any such Rent; (iv) the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises; or (v) this transaction or any document to
which Tenant is a party creating or transferring an interest or an estate in the
Premises. Other Taxes shall not include federal, state or local net income,
documentary, transfer or inheritance taxes of Landlord. (dd) “Overdue Rate ”
shall mean the greater of (1) the annual rate of interest charged by the
Mortgagee from time to time after default under the First Mortgage and/or the
debt instruments secured thereby (if any), and (2) the “Prime Rate” published in
the Wall Street Journal from time-to-time plus 5%. (ee) “Parking Garage ” shall
mean the parking garage located on the Land containing 311 vehicle parking
spaces. 3



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi008.jpg]
(ff) “Permitted Encumbrances ” shall mean: (i) Any liens for taxes, assessments
and other governmental charges which are not due and payable; (ii) The matters
affecting the title to the Land or any part thereof as of the Effective Date,
which are listed on Exhibit D attached hereto (the “ Existing Permitted
Encumbrances ”), and any changes to title to the Land or any part thereof
occurring after the Effective Date which are approved by Tenant, it being agreed
that Tenant will promptly approve all changes to title requested by Landlord so
long as such changes do not have a material adverse effect on the value, utility
or estimated useful life of the Premises, do not have a material adverse effect
on Tenant’s ability to operate its business at the Premises, and do not
materially increase Tenant’s obligations under this Lease (it being agreed that
if Landlord requests Tenant’s approval of any change to title meeting the
conditions set forth above and Tenant does not respond to such request within
fifteen (15) Business Days, Tenant will be deemed to have approved such change),
and any Mortgage, subordination and non-disturbance agreement, assignment of
lease or other security agreement encumbering the Premises; and (iii) This Lease
and the rights of Tenant hereunder. (gg) “Person ” shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint stock company, trust, trustee(s) of a trust, unincorporated organization,
or government or governmental authority, agency or political subdivision
thereof. (hh) “Premises ” shall mean the Land and the Building. (ii) “Primary
Term ” shall mean the period beginning on the Commencement Date and ending on
the Lease Expiration Date. (jj) “Proceeds Trustee ” shall mean the Mortgagee or
a commercial bank or a trust company licensed to do business in the State of
Michigan which has a net worth of not less than $500,000,000. (kk) “Property
Taxes ” shall mean all taxes, assessments, excises, levies, fees and charges
(and any tax, assessment, excise, levy, fee or charge to the extent levied
wholly or partly in lieu thereof or as a substitute therefor) of every kind and
description, general or special, ordinary or extraordinary, foreseen or
unforeseen, secured or unsecured, whether or not now customary or within the
contemplation of Landlord and Tenant, that are levied, assessed, charged,
confirmed or imposed by any public or government authority on or against, or
otherwise with respect to, the Premises or any part thereof or any personal
property owned or leased by Tenant 4



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi009.jpg]
and used in connection with the Premises. Property Taxes shall not include
federal, state or local net income, documentary, transfer or inheritance taxes
of Landlord. (ll) “Real Property Award ” shall have the meaning given to that
term in Section 13.1. (mm) “Renewal Notice ” shall have the meaning given to
such term in Section 4(b). (nn) “Renewal Terms ” shall have the meaning given to
such term in Section 4(b). (oo) “Rent ” shall mean Fixed Rent and Additional
Rent. (pp) “Subordination Agreement ” shall have the meaning given to that term
in Section 16.1(a). (qq) “Superior Mortgage ” shall have the meaning given to
that term in Section 16.1(a). (rr) “Taking ” or “ Taken ” shall have the
meanings given to these terms in Section 13.1. (ss) “Tenant’s Damages ” shall
have the meaning given to such term in Section 13.1. (tt) “Tenant’s Parent ”
shall mean Chemical Financial Corporation, a Michigan corporation. (uu)
“Tenant’s Representatives ” shall mean Tenant’s subtenants, shareholders,
agents, directors, officers, employees, contractors, invitees or licensees. (vv)
“Tenant’s Trade Fixtures ” shall mean all personal property of Tenant in or on
the Premises which are not necessary for the operation of the Building. (ww)
“Term ” shall mean the Primary Term and the exercised Renewal Terms. 1.2
Consents. Except as otherwise provided herein, whenever in this Lease a party’s
approval or consent shall be required, same shall not be unreasonably withheld,
conditioned or delayed. If given, such approval or consent shall be given in
writing in the manner required for notices under Section 18 herein. 1.3 Rentable
Square Foot Calculations. It will be conclusively assumed that the Premises
contains 199,370 rentable square feet of office space, 3,801 rentable square
feet of retail space and a 311 space parking garage for all purposes of this
Lease. No building measurement may modify such assumed square footage or parking
spaces. 5



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi010.jpg]
2. DEMISE OF PREMISES; QUIET ENJOYMENT: (a) Tenant is obligated to pay Fixed
Rent and Additional Rent for the entire Premises and perform its covenants
pursuant to this Lease beginning on the Commencement Date regardless of whether
Landlord has completed the Base Building Work or Tenant has commenced occupancy
of the Building by such date, or any other cause or state of affairs as further
described in Section 7. (b) The effectiveness of this Lease is subject to the
following conditions precedent: (i) Landlord and Tenant shall mutually agree to
the terms of a Construction Agreement between Landlord and Colasanti
Construction Services, Inc. (“Construction Agreement”) providing for a
guaranteed maximum price of no greater than $76,000,000 (the “GMP ”) by not
later than August 1, 2019 (the “ GMP Condition ”). The GMP and the GMP Condition
include all hard and soft costs under the Construction Agreement and all costs
under other agreements relating to demolition of any existing structures on the
Land and construction of the Base Building entered into by Landlord, but shall
expressly exclude Landlord’s carrying costs, interest, or other charges incurred
in connection with Landlord’s financing. Landlord and Tenant will cooperate and
use commercially reasonable efforts to satisfy the GMP Condition. In addition,
if the GMP exceeds $76,000,000, Tenant, at its option, may agree to pay the
excess over $76,000,000, in which case the Construction Agreement will be deemed
to satisfy this condition. In the event that the GMP Condition is not satisfied
by August 1, 2019, Landlord, at its option, to be exercised on or before August
31, 2019, may elect to terminate this Lease by written notice to Tenant. On the
earlier of execution of the Construction Agreement and August 31, 2019 (if
Landlord has not then elected to terminate this Lease), the GMP Condition will
be of no further force or effect. (ii) It is anticipated that Landlord and
Tenant will be able to obtain certain tax benefits and development incentives in
connection with construction of the Building (the “ Incentives ”). Landlord and
Tenant agree to cooperate and use commercially reasonable efforts to attempt to
obtain all available benefits and incentives. Without limiting the foregoing,
(A) Tenant anticipates receiving for the benefit of Tenant a PA 210 Property Tax
Abatement, on terms to be reasonably acceptable to Tenant and Landlord (the
“Tenant Incentive Contingency ”) and (B) Landlord anticipates receiving for the
benefit of Landlord an Act 381 Brownfield Tax Incremental Financing and
reimbursement of Landlord’s and Tenant’s “Eligible Activity Costs” (as defined
in Act 381), on terms to be reasonably acceptable to Landlord and Tenant (the “
Landlord Incentive 6



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi011.jpg]
Contingency ”). Tenant shall have primary responsibility for, and shall
indemnify Landlord in connection with, satisfying the requirements for obtaining
the above incentives (other than Landlord’s obligations under the Development
Agreement to complete the Base Building) both before and after the Commencement
Date, including satisfying all job creation and job retention requirements. In
the event that the Tenant Incentive Contingency is not satisfied by September
30, 2019, Tenant, at its option, may terminate this Lease by written notice to
Landlord delivered within ten (10) days following such date. In the event that
the Landlord Incentive Contingency is not satisfied by September 30, 2019,
Landlord, at its option, may terminate this Lease by written notice to Tenant
delivered within ten (10) days following such date. Landlord and Tenant agree
that receipt of a commitment from the City of Detroit City Council and the
Michigan Strategic Fund Board approving the incentives which are the subjects of
the Tenant Incentive Contingency and/or the Landlord Incentive Contingency will
be deemed to satisfy the applicable contingency. (iii) Landlord and Mortgagee
shall have closed on the Mortgage loan (the “ Loan Condition ”) providing
funding to Landlord sufficient to permit Landlord to fund the $76,000,000 GMP
into an escrow account to be held by Mortgagee and used to fund construction of
the Base Building and the Excluded Tenant Improvements (as defined in the
Development Agreement) by not later than December 1, 2019. In the event that the
Loan Condition is not satisfied by December 1, 2019, Landlord or Tenant, at
either party’s option, may terminate this Lease by written notice to the other
party delivered within ten (10) days following such date. (c) Landlord hereby
demises and leases to Tenant and Tenant hereby leases and rents from Landlord
the Premises, on the terms and conditions set forth in this Lease. (d) So long
as no uncured Event of Default exists, Tenant shall at all times during the Term
peaceably and quietly enjoy the Premises without any disturbance from Landlord
or from any person claiming by, through or under Landlord, subject to the terms
of this Lease. Exercise by Landlord of its rights to enter upon the Premises as
set forth in this Lease shall not constitute a violation of this subsection. 3.
USE: (a) Tenant may use and occupy the Premises for any use that does not
violate Applicable Laws or Permitted Encumbrances. In all events, Tenant shall
not use or occupy the same, or knowingly permit them to be used or occupied,
contrary to any Applicable Laws; or in any manner which would violate any
certificate of occupancy affecting the same; or which would cause structural
injury to the Premises. 7



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi012.jpg]
(b) Tenant shall not use, suffer or permit the Premises, or any portion thereof,
to be used by Tenant, any third party or the public, as such, in such manner as
would impair Landlord’s title to the Premises, or in such manner as might
reasonably make possible a claim or claims of adverse usage or adverse
possession by the public, as such, or third Persons, or of implied dedication of
the Premises, or any portion thereof. Nothing contained in this Lease and no
action by Landlord shall be construed to mean that Landlord has granted to
Tenant any authority to do any act or make any agreement that may create any
such third party or public right, title, interest, lien, charge or other
encumbrance upon the estate of Landlord in the Premises. (c) Nothing in this
Section shall be deemed to prevent Tenant from constructing in the Building (i)
a fitness center, (ii) auditorium, hospitality area, café and/or cafeteria for
the use of Tenant and its invitees (but not for public use), or (iii) interior
connecting stairways, all to the extent permitted under Applicable Laws, at no
cost to Landlord. 4. TERM: (a) The Primary Term shall be for a period beginning
on the Commencement Date and ending on the Lease Expiration Date, or such
earlier or later date as hereinafter provided. (b) Tenant shall have the right,
at its option, to renew the Term of this Lease for four (4) renewal terms (the “
Renewal Terms ”), which shall renew the Term for an additional seven (7) years
each. Each Renewal Term shall commence on the day after the expiration of the
preceding term and shall expire on the seventh (7 th ) anniversary of the last
day of the preceding term. The option to renew the Term of this Lease as
described above shall be exercisable by Tenant giving notice to Landlord (the “
Renewal Notice ”) not less than fourteen (14) months prior to the Lease
Expiration Date or not less than fourteen (14) months prior to the expiration of
the previous Renewal Term, as the case may be. Time shall be of the essence with
respect to the date of exercising the option , any principle of law to the
contrary notwithstanding. If Tenant renews this Lease, except for the Fixed
Rent, the terms and conditions of this Lease shall apply to each Renewal Term
with the same force and effect as if such Renewal Term had originally been
included in the Primary Term of this Lease. The right of Tenant to the Renewal
Terms shall be conditioned upon the following: (i) no Event of Default shall
have occurred and remain uncured as of the date on which the Renewal Notice is
to be delivered and on the Lease Expiration Date or expiration of the previous
Renewal Term, as the case may be; and (ii) this Lease being in full force and
effect as of the Lease Expiration Date or expiration of the previous Renewal
Term, as the case may be. (c) Each notice of election to extend given in
accordance with the provisions of this Section 4 shall, subject to the other
provisions of this Section, automatically extend this Lease for the Renewal Term
selected, without further writing, provided, however, either party, upon request
of the other, will execute and acknowledge, in form suitable for recording as an
amendment to the Memorandum of Lease, an instrument confirming any such
extension. Time shall be of the essence with respect to the giving of notice by
Tenant to extend this Lease. Tenant shall have no right to extend this Lease
except as provided in this Section 4. 8



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi013.jpg]
5. RENTAL: (a) Tenant shall pay to Landlord the following amounts as Rent for
the Premises: (i) Beginning on the Commencement Date and thereafter on the first
day of each month during the Primary Term, Tenant shall pay to Landlord, as
annual rent, the Fixed Rent, in the amounts specified on Exhibits A and A-1
hereto, payable in advance in equal monthly installments (pro-rated for any
partial month). (ii) During any exercised Renewal Term, Tenant shall pay to
Landlord as annual Fixed Rent an amount equal to 95% of the fair market rental
value of the Premises determined pursuant to the procedure set forth on Exhibit
A , payable in advance in equal monthly installments. (iii) Commencing on the
Commencement Date and continuing throughout the Term, Tenant shall pay all
Additional Rent, whether or not such amounts of money or charges are designated
Additional Rent. (b) It is the intention of Landlord and Tenant that the Fixed
Rent payable during the entire Term shall be absolutely net of all costs and
expenses incurred in connection with the management, operation, maintenance and
repair of the Premises in accordance with this Lease. Landlord shall have no
obligations or liabilities whatsoever with respect to the management, operation,
maintenance or repair of the Premises during the Term of this Lease. Tenant
shall manage, operate, maintain and repair the Premises in accordance with this
Lease and shall pay all costs and expenses incurred in connection therewith
before such costs or expenses become delinquent. Without limiting the generality
of the foregoing, beginning on the Commencement Date and throughout the entire
Term, Tenant shall pay, as Additional Rent, all Property Taxes and all Other
Taxes that accrue during or are allocable to the Term of this Lease; provided,
however, that such Property Taxes (prorated on a “due date” basis) and Other
Taxes shall be prorated between Landlord and Tenant so that Tenant is
responsible only for the payment of Property Taxes and Other Taxes attributable
to the time periods within the Term of this Lease. (c) Tenant shall pay all
Fixed Rent to Landlord, in advance, on or before 2 p.m., eastern time on the
first day of each and every calendar month during the Term of this Lease without
notice, by wire transfer or other electronic means, including ACH payment
transfer (or otherwise so there are collected funds available to Landlord on the
due date). Interest at the Overdue Rate shall accrue and be payable by Tenant on
Fixed Rent not paid by the due date thereof, from the due date thereof to the
date of actual payment. Tenant shall pay all Additional Rent when due to the
Person entitled thereto. Tenant shall pay all Fixed Rent to Landlord without
notice, demand, deduction or offset, in lawful money of the United States of
America, to the bank account designated by Landlord, or to such other Person or
at such other place as Landlord may from time to time designate by notice to
Tenant pursuant to Section 18 herein. 9



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi014.jpg]
(d) In the event Tenant fails to pay any Fixed Rent on the due date thereof, or
to pay Additional Rent payable to Landlord within three (3) Business Days of the
due date thereof, in addition to paying interest to Landlord on the unpaid
amount at the Overdue Rate as set forth above, Tenant shall pay Landlord the
amount of any late fees, late charges, late interest (to the extent in excess
of, but not in duplication to, interest as the Overdue Rate), or the like, which
Landlord may incur to the holder of the Mortgage resulting from any late payment
by Tenant hereunder. In no event shall such late payment charges be deemed to
grant to Tenant a grace period or extension of time within which to pay any Rent
or prevent Landlord from exercising any right or enforcing any remedy available
to Landlord upon Tenant’s failure to pay all Rent due under this Lease in a
timely fashion, including the right to terminate this Lease. (e) If any day on
which Fixed Rent or Additional Rent is due falls on a day which is not a
Business Day, Fixed Rent or Additional Rent shall be due and payable on the next
succeeding Business Day without interest or penalty if paid on such Business
Day. (f) In the event of any failure by Tenant to pay or discharge any amount of
Additional Rent, Landlord shall have all rights, powers and remedies provided
for herein or by law or otherwise in the case of nonpayment of Fixed Rent.
Tenant shall pay Additional Rent directly to the Person entitled thereto. 6.
TAXES: (a) Tenant shall pay, as Additional Rent, all Property Taxes prior to the
assessment of any interest or penalty for late payment. Property Taxes that
become due and payable prior to the Commencement Date will be paid by Landlord,
and Tenant shall, within thirty (30) days after receipt of an invoice therefor
accompanied by reasonable backup documentation, reimburse Landlord for any
portion thereof that is Tenant’s responsibility under this Lease. (b) Tenant
shall pay, as Additional Rent, all Other Taxes prior to the assessment of any
interest or penalty for late payment. (c) Tenant shall pay all Property Taxes
and Other Taxes directly to the appropriate taxing authorities. Tenant shall
furnish Landlord, within thirty (30) days after payment of Property Taxes and
Other Taxes, official receipts of the appropriate taxing authority, if any, or
other appropriate proof reasonably satisfactory to Landlord, evidencing the
payment of the same. The certificate, advice or bill of the appropriate official
designated by law to make or issue the same or to receive payment of any
Imposition may be relied upon by Landlord as sufficient evidence that such
Imposition is due and unpaid at the time of making or issuance of such
certificate, advice or bill. (d) During the continuance of an Event of Default
hereunder, Landlord may deliver to Tenant Landlord’s reasonable estimate of the
Property Taxes and Other Taxes which it anticipates will be paid or incurred for
the ensuing calendar year or fiscal year, as Landlord may reasonably determine,
and Tenant shall pay to Landlord (or if Landlord so directs, to Landlord’s
Mortgagee) an amount equal to the estimated amount of such Property Taxes and
Other Taxes for such year in equal monthly installments during such year with
the installments of Fixed Rent. Payment by Tenant of estimated amounts of
Property Taxes and Other Taxes under this subsection 10



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi015.jpg]
shall be considered as performance of such obligation under the provisions of
subsections (a) and (b) above. If Landlord shall have elected to bill Tenant for
Property Taxes and Other Taxes on an estimated basis in accordance with this
provision, Landlord will furnish to Tenant within ninety (90) days following the
end of the applicable calendar or fiscal year, as the case maybe, a statement
setting forth (i) the amount of such Property Taxes and Other Taxes paid or
incurred during the just ended calendar or fiscal year, and (ii) the amount that
Tenant has paid to Landlord for credit against such expenses for the stated
period. Landlord shall, at its election, either (i) credit the amount of any
overpayment toward the next ensuing payment or payments of Property Taxes and
Other Taxes that would otherwise be due or (ii) refund in cash to Tenant the
amount of such overpayment. If such year-end statement shall show that Tenant
did not pay its obligation for such Property Taxes and Other Taxes in full, then
Tenant shall pay to Landlord the amount of such underpayment within thirty (30)
days from Landlord’s billing of same to Tenant. The provisions of this Section
shall survive the expiration or earlier termination of this Lease. (e) Tenant
shall have the right to contest the amount or validity, in whole or in part, of
any Property Tax or Other Tax or to seek a reduction in the valuation of the
Premises as assessed for real estate property tax purposes by appropriate
proceedings diligently conducted in good faith pursuant to Section 26 herein.
Landlord shall not be required to join in any proceeding referred to in this
subsection unless required by law, in which event Landlord shall, upon written
request by Tenant, join in such proceedings or permit the same to be brought in
its name. Tenant covenants that Landlord shall not suffer or sustain any costs
or expenses (including, but not limited to, counsel fees) or any liability in
connection with any such proceeding. No such consent shall subject Landlord to
any material civil liability or the risk of any criminal liability. (f) Landlord
and Tenant acknowledge that the Premises are located in a “Qualified Opportunity
Zone”. Tenant and Landlord will reasonably cooperate with each other, at the
party seeking the benefit of the Qualified Opportunity Zone’s request and
expense, to enable the applicable party to obtain benefits which may be
available to owners of real estate and businesses located in a Qualified
Opportunity Zone. Any benefits available to the party seeking the particular
benefit from the Qualified Opportunity Zone will be for the benefit of such
party. 7. NET LEASE; NON-TERMINABILITY: (a) This is an absolutely net lease, and
the Rent and all other sums payable hereunder by Tenant shall be paid without
notice (except as expressly provided herein), demand, set-off, counterclaim,
abatement, suspension, or deduction. It is the intention of the parties hereto
that except as otherwise expressly provided in this Lease, the Fixed Rent shall
be an absolutely net return to Landlord throughout the Term of this Lease. In
order that such Fixed Rent shall be absolutely net to Landlord, except to the
extent arising out of the gross negligence or willful misconduct of Landlord or
Landlord’s breach of this Lease or as otherwise expressly provided in this
Lease, Tenant shall pay when due, and save Landlord harmless from and against,
any and all costs, charges and expenses attributable to the Premises and
allocable to the Term, including but not limited to, each fine, fee, penalty,
charge (including governmental charges), assessments, sewer rent, Impositions,
costs relating to the Incentives, insurance premiums, utility expenses, costs,
expenses and obligations of every kind and nature whatsoever, general and
special, ordinary and extraordinary, foreseen and unforeseen, the payment for
which Landlord or Tenant is, or shall become liable by reason of any rights or
interest of Landlord or Tenant in, to or under the Premises 11



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi016.jpg]
or this Lease or in any manner relating to the ownership, leasing, operation,
management, maintenance, repair, rebuilding, use or occupation of the Premises,
or of any portion thereof; provided, however, that nothing herein contained
shall be construed as imposing upon Tenant any obligation to pay any net income,
estate, inheritance, succession or transfer tax of Landlord growing out of, or
levied in connection with, this Lease or Landlord’s right or interest in the
Premises, except to the extent provided in Section 6 herein, or any prepayment
or defeasance costs on the Mortgage except as set forth in Section 15, or
Landlord’s carrying costs, interest, or other charges incurred in connection
with Landlord’s financing. (b) This Lease shall not terminate, nor shall Tenant
have any right to terminate this Lease, nor shall Tenant be entitled to any
abatement or reduction of Rent hereunder, nor shall the obligations of Tenant
under this Lease be affected, by reason of (i) any damage to or destruction of
all or any part of the Premises from whatever cause; (ii) except as provided in
Section 13 herein, the taking of the Premises or any portion thereof by
condemnation, requisition or otherwise; (iii) the prohibition, limitation or
restriction of Tenant’s use of all or any part of the Premises, or any
interference with such use; (iv) any eviction by paramount title or otherwise;
(v) Tenant’s acquisition or ownership of all or any part of the Premises,
otherwise than as expressly provided herein; (vi) any default on the part of
Landlord under this Lease or under any other agreement to which Landlord and
Tenant may be parties; or (vii) any other cause whether similar or dissimilar to
the foregoing, any present or future law to the contrary notwithstanding. It is
the intention of the parties hereto that the obligations of Tenant hereunder
shall be separate and independent covenants and agreements; that the Rent and
all other sums payable by Tenant hereunder shall continue to be payable in all
events; and that the obligations of Tenant hereunder shall continue unaffected
unless the requirement to pay or perform the same shall have been terminated
pursuant to any express provision of this Lease. Tenant agrees that Tenant will
not be relieved of the obligations to pay Fixed Rent or any Additional Rent in
case of damage to or destruction of the Premises. (c) Tenant shall remain
obligated under this Lease in accordance with its terms, and will not take any
action to terminate, rescind or avoid this Lease, notwithstanding (i) the
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution or winding-up or other proceeding affecting Landlord or its
successor in interest; or (ii) any action with respect to this Lease which may
be taken by any trustee or receiver of Landlord or its successor in interest or
by any court in any such proceeding. 8. SERVICES: Commencing on the Commencement
Date, Tenant shall, at Tenant’s sole cost and expense, supply the Premises with
electricity, heating, ventilating and air conditioning, water, natural gas,
lighting, replacement for all lights, restroom supplies, telephone and internet
service, window washing, janitor and disposal services (including hazardous
waste disposal, if applicable), and such other services as Tenant determines to
furnish to the Premises. Landlord shall not be liable for interruption of any
such services unless caused by the gross negligence or willful misconduct of
Landlord. No such interruption shall constitute a constructive or other
eviction. Tenant shall pay the full cost of all of the foregoing services and
all other utilities and services supplied to the Premises. 12



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi017.jpg]
9. REPAIRS AND MAINTENANCE: (a) Commencing on the Commencement Date, Tenant
shall, at its expense, keep the Premises in good order and condition at all
times during the Term of this Lease. Tenant shall promptly, and adequately
repair the Premises and all its component parts, and replace or repair all
damaged or broken fixtures (including Tenant’s Trade Fixtures) and
appurtenances. In addition, Tenant shall timely and properly maintain and repair
all components of the Premises, to the extent necessary in Landlord’s reasonable
judgment so as to preserve the effectiveness of any warranty relating thereto.
At Landlord’s request, the parties shall arrange an annual inspection by
Landlord’s Representatives to review compliance with Tenant’s obligations
hereunder. If any Building System or component shall become obsolete, Tenant
shall remove such item from the Premises and, promptly replace it with a new
item of comparable value and function. Except as otherwise permitted under
Section 22 of this Lease, Tenant shall obtain Landlord’s prior written consent
before making any change in the structure of the Parking Garage, Building or any
Building System. Landlord shall have no obligation to repair or maintain the
Premises (or any equipment therein), whether ordinary or extraordinary. Tenant
shall deliver to Landlord a statement showing all removals and replacements of
such systems or components during the preceding calendar year, and on the date
of expiration or termination of the Lease, including manufacturers, model
numbers, and serial numbers. (b) Tenant shall maintain on the Premises, and turn
over to Landlord upon expiration or termination of this Lease, current operating
manuals for the equipment now or hereafter located on the Premises. Tenant will
also provide Landlord with copies of any operating manuals in Tenant’s
possession relating to (i) new equipment added to the Premises by Tenant after
the Commencement Date and (ii) replacement equipment added to the Premises after
the Commencement Date, as well as (iii) updates and supplements to any operating
manuals relating to equipment located on the Premises. Tenant shall not install
any underground storage tank on the Land. 10. DESTRUCTION OF OR DAMAGE TO
PREMISES: (a) If the Premises, or any part thereof, are damaged by fire or other
casualty during the Term, Tenant shall diligently repair such damage and restore
the Premises to substantially the same or better condition as existed before the
occurrence of such fire or other casualty, using materials of the same or better
grade than that of the materials being replaced, and this Lease shall remain in
full force and effect. Such repair and replacement by Tenant shall be done in
accordance with Sections 9 and 22 herein, subject to then Applicable Laws, and
Tenant shall, at its expense, obtain all permits required for such work. In no
event shall Fixed Rent or Additional Rent abate, nor shall this Lease terminate
by reason of such damage or destruction. Provided that no Event of Default has
occurred hereunder and is continuing and provided Tenant has (i) delivered to
Landlord plans and specifications and a budget for such repair and restoration
(all of which Landlord shall have approved in its reasonable judgment) and (ii)
deposited with Landlord or the Proceeds Trustee hereinafter mentioned cash in
the sum equal to the excess, if any, of the total cost set forth in such
approved budget over the amount of insurance proceeds received on account of
such casualty, then Landlord shall make available to Tenant all insurance
proceeds actually received by Landlord, if any, and not paid over to the
Proceeds Trustee on account of such casualty, for application to the costs of
such approved repair and restoration, as set forth below. 13



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi018.jpg]
Tenant’s obligations under this Section 10 shall survive the termination or
expiration of this Lease. If this Lease shall terminate by its terms prior to
completion of Tenant’s renovation obligations, Fixed Rent shall continue to be
payable hereunder until substantial completion of the restoration, at the same
rate as the Fixed Rent for the last month of the Term, and Tenant’s obligations
hereunder, including payment of Additional Rent, shall continue until completion
of the restoration, provided that in such event, Tenant may elect not to restore
all or any part of damaged Tenant improvements and remit any insurance proceeds
paid with respect to damages to Tenant improvements to Landlord. (b) In the
event the estimated cost of reconstruction is in excess of $1,000,000, all
insurance proceeds shall be paid to or deposited with the Proceeds Trustee in
the name of the Proceeds Trustee as trustee for Landlord and Tenant and
disbursed in the manner hereinafter provided. If no Mortgage is then in effect,
the Proceeds Trustee shall be designated by Landlord. Insurance proceeds shall
be deposited in an interest bearing account and interest shall be distributed to
Tenant upon completion of portions of said installation, repair, replacement or
rebuilding, provided no Event of Default has occurred and is continuing
hereunder. All checks drawn on said account shall be co-signed by the Proceeds
Trustee and Tenant. Provided that no Event of Default has occurred and is
continuing hereunder, insurance proceeds shall be disbursed to Tenant by the
Proceeds Trustee under the following procedure: (i) No more frequently than once
per calendar month, Tenant may request that the Proceeds Trustee disburse to
Tenant out of such insurance proceeds for costs incurred by Tenant for work in
place to repair and restore the Premises during the immediately preceding
calendar month, less customary retainage retained by Tenant from the contractor,
as reflected in the contractor’s request for payment, Tenant’s request shall
include a certification by Tenant, Tenant’s independent, licensed architect and
its general contractor that all work for which reimbursement is requested was
performed in compliance with the plans and specifications approved by Landlord
pursuant to Section 22 herein and all Applicable Laws, and shall include
reasonably satisfactory evidence of the costs incurred by Tenant and
unconditional lien releases in form and substance reasonably satisfactory to the
Proceeds Trustee executed by Tenant’s general contractor and any subcontractor
entitled to receive payment in excess of $50,000 as part of the applicable
disbursement, to the extent that such waivers are permitted under Applicable
Laws. (ii) Within 20 days after receiving Tenant’s request, the Proceeds Trustee
shall approve or disapprove Tenant’s request, which approval shall not be
unreasonably withheld, by notice to Tenant. If the Proceeds Trustee approves all
or any portion of a request and the Proceeds Trustee has received (and not
previously disbursed) insurance proceeds, then the Proceeds Trustee’s approval
shall include a check in the amount approved by the Proceeds Trustee. If the
Proceeds Trustee disapproves all or any portion of a request, then the Proceeds
Trustee’s notice shall state the reasons for that 14



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi019.jpg]
disapproval, but the Proceeds Trustee shall immediately fund that portion of the
request of which the Proceeds Trustee does not disapprove. Further, the Proceeds
Trustee shall fund the disapproved portion of the request once Tenant has
satisfactorily addressed the Proceeds Trustee’s objections. The Proceeds
Trustee’s failure to deliver a notice approving or disapproving a request within
such 20 day period shall be conclusively deemed the Proceeds Trustee’s approval
of the request. In addition, the Proceeds Trustee shall have the right to impose
other reasonable conditions upon disbursement so long as they are consistent
with customary construction loan disbursement practices. (iii) In addition,
prior to commencement of restoration and at any time during restoration, if the
estimated cost of restoration, as reasonably determined by the Proceeds Trustee,
exceeds the then amount of the proceeds account, the amount of such excess shall
be paid by Tenant to the Proceeds Trustee promptly after Tenant’s receipt of
written notice and be added to the proceeds account. Any sum which remains in
the proceeds account upon the completion of restoration shall be paid to Tenant.
(c) Provided no Event of Default has occurred and is continuing, Landlord agrees
that throughout the Term the Mortgage will provide that the insurance proceeds
relating to a casualty will be made available to Tenant, subject to compliance
by Tenant with the terms of this Section 10. (d) Landlord agrees that the
Mortgage, if any, will at all times provide that provided no Event of Default is
continuing, the net insurance proceeds relating to any casualty affecting the
Property will be made available to Tenant in accordance with this Section 10 and
that the Mortgagee will release such proceeds to Tenant in accordance herewith
as a condition to Tenant’s restoration obligation. 11. INSURANCE, HOLD HARMLESS
AND INDEMNIFICATION: 11.1 Release and Indemnification. (a) Landlord shall not be
liable to Tenant for any damage to or loss or theft of any property or for any
bodily or personal injury, illness or death of any person in, on or about the
Premises arising at any time on and after the Commencement Date and from any
cause whatsoever, except that Landlord shall be liable for any such matters
caused by the gross negligence or willful misconduct of Landlord or Landlord’s
Representatives. This subsection shall in no way modify the obligations of
Tenant which are set forth in subsection 7(a) herein. Except as specified above,
Tenant waives all claims against Landlord arising from any liability described
in this subsection. This subsection shall survive the termination of this Lease
with respect to any event arising or occurring during the Term. 15



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi020.jpg]
(b) Tenant shall pay and indemnify and defend Landlord, Landlord’s
Representatives and any Mortgagee against and hold Landlord, Landlord’s
Representatives and any Mortgagee harmless from all claims, demands,
liabilities, damages, losses, costs and expenses, including reasonable
attorneys’ fees and disbursements, arising during the Term on and after the
Commencement Date and arising from or related to (i) any use or occupancy of the
Premises, (ii) any default in the performance of Tenant’s obligations hereunder
or (iii) any damage to any property (including property of employees and
invitees of Tenant) or any bodily or personal injury, illness or death of any
person (including employees and invitees of Tenant) from any cause whatsoever,
occurring (A) in, on or about the Premises or any part thereof or any part of
the Improvements or the Land constituting a part of the Premises or (B)
occurring outside the Premises when such damage, bodily or personal injury,
illness or death is caused by willful misconduct or negligence of Tenant or
Tenant’s Representatives, except, in the case of (i) through (iii) above, to the
extent caused by (x) the gross negligence or willful misconduct of Landlord or
Landlord’s Representatives, (y) the gross negligence or willful misconduct of
any Mortgagee, or its agents, contractors, employees or invitees; or (z) any act
or omission of Landlord, Landlord’s Representatives or any Mortgagee or of its
agents, contractors, employees or invitees, which results in a violation of or
liability under an Environmental Law. This subsection (b) shall in no way modify
the obligations of Tenant which are set forth in subsection 7(a) herein. This
Section shall survive the termination of this Lease with respect to any event
arising or occurring during the Term. Notwithstanding the foregoing, in no event
shall Tenant be liable for consequential or indirect damages, unless the party
entitled to indemnification hereunder is itself liable for consequential or
indirect damages to a third party. (c) Should any event occur for which any
Person is entitled to indemnification pursuant to subsection (b) above or other
provisions of this Lease, such Person shall provide prompt written notice to
Tenant describing the nature of such claim (provided, however, that the failure
by such Person to so notify Tenant shall not limit or otherwise affect the
obligations and liabilities of Tenant hereunder provided that such failure does
not prevent Tenant from so indemnifying such Person). Tenant may assume
responsibility for any action to be taken to contest the claim, provided that
Tenant will notify the indemnified Person in writing of its intention to contest
such claim within ten (10) days after receipt of notice of the claim. Tenant, at
its sole expense, may control all proceedings relating to such contest, provided
that Tenant has acknowledged its obligation to provide indemnification hereunder
relating to the applicable claim. The indemnified Person will cooperate with
Tenant in contesting such claim, provided that Tenant indemnifies and holds
harmless the indemnified Person for all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
relating to contesting such claim. Any counsel selected by Tenant hereunder
shall be reasonably acceptable to the indemnified Person, and the indemnified
Person, at its option, shall have the right to contest such claim through
separate counsel in the event any claims against or defenses of such Person are
in conflict under the applicable standards of professional conduct with those of
Tenant, and Tenant shall be obligated to pay for all reasonable costs and
expenses (including without limitation reasonable attorneys’ fees and expenses)
actually incurred relating to any such separate contest of such claim. 16



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi021.jpg]
11.2 Insurance Tenant shall, commencing on the Commencement Date and at all
times during the Term, at Tenant’s sole expense, obtain and keep in force the
following: (i) comprehensive commercial general liability insurance, including
contractual liability (specifically covering this Lease), fire legal liability,
and premises operations, all on an “occurrence” policy form, with a minimum
combined single limit in the amount of $2,000,000 per occurrence for bodily or
personal injury to, illness of, or death of persons and damage to property
occurring in, on or about the Premises, and such insurance shall name Landlord
and the Mortgagee as additional insureds as their interests may appear. Tenant
shall maintain excess or umbrella liability insurance in an amount not less than
$25,000,000 written on an occurrence basis (i.e. not claims made basis)
providing coverage limits in excess of the insurance limits required under this
subsection (a). Such insurance shall follow from the primary insurance and the
aggregate and drop down in case of exhaustion of underlying limits and /or
damages where insurable under Applicable Laws. Tenant shall, at Tenant’s
expense, be responsible for insuring Tenant’s furniture, equipment, fixtures,
computers, office machines and personal property. At the end of every year of
the Lease Term, in the event that the foregoing requirements of this subsection
shall be below then current industry standards for Class A office buildings in
the Detroit Metropolitan Area, Tenant shall, at Landlord’s request, increase the
requirement amount of liability insurance to such then prevailing industry
standard, in which case Landlord and Tenant shall amend this Lease to reflect
such required increased amount. If Tenant voluntarily carries any greater amount
of liability insurance than required hereunder and applicable to the Premises,
such insurance shall name Landlord and the Mortgagee as additional insureds, as
their interests may appear; (ii) worker’s compensation with statutory limits,
and employment practices liability insurance in the amount $2,000,000 for each
accident; (iii) insurance against loss (including earthquake and flood) or
damage to the Premises by fire and all other risks of physical loss covered by
insurance of the type now known as “all risk,” with difference in conditions
coverage, in an amount not less than the full replacement cost of the Premises
(as reasonably determined from time to time by Landlord and without deduction
for depreciation), including the cost of debris removal and such endorsements as
Landlord may reasonably require, including without limitation, insurance in
amounts and against such other risks as the Mortgagee may reasonably require and
against such risks as are customarily insured against by operators of similar
properties in the area. Such insurance 17



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi022.jpg]
must include coverage for certified acts of terrorism, both domestic and
foreign, so long as such coverage is commercially available and is being
required by institutional mortgagees. Such terrorism coverage may be
self-insured by Tenant so long as Tenant has a net worth (determined under
generally accepted accounting principles) of $100,000,000 or more and either (A)
the long term unsecured debt rating of the Tenant is either “BBB” or better by
Standard & Poor’s Financial Services LLC or “Baa2” or better by Moody’s
Investors Service, Inc. or (B) the Tenant is rated “NAIC-2” or better by the
Securities Valuation Office of the National Association of Insurance
Commissioners; (iv) insurance for boilers and pressure vessels or equipment
located on the Premises in a minimum amount of $2,000,000 per occurrence; (v)
business interruption insurance covering one (1) year of Fixed Rent and
Additional Rent; and (vi) such other insurance, in such amounts and against such
risks, as is customarily maintained by owners and operators of similar
properties, or is reasonably required by any Mortgagee. (b) All insurance
required to be maintained by Tenant under this Section and all renewals thereof
shall be issued by good and responsible companies qualified to do and doing
business in the State of Michigan and having Standard & Poor’s Corporation
claims paying ability rating of at least “A-” and shall be satisfactory to
Landlord and Mortgagee. In the event that Tenant’s insurance company’s Standard
& Poor’s Corporation claims paying ability rating falls below an “A-” rating,
unless Landlord and Mortgagee consent to an insurance company with a lower
rating, Tenant shall diligently, and in all events within not more than one
hundred eighty (180) days after becoming aware of the insurance company’s
downgrade, acquire all insurance required to be maintained by Tenant hereunder
from a new insurance company having Standard & Poor’s Corporation claims paying
ability rating of at least “A-”; provided however, that at no time shall Tenant
permit any insurance policy to lapse. Deductible amounts in excess of $500,000
for “all risk” property insurance required by Section 11.2(a)(iii) and insurance
required under Section 11.2(a)(iv) shall be subject to Landlord’s and
Mortgagee’s prior written approval. In the event payment is made on any policy
where a deductible amount is in effect, Tenant shall pay such deductible amount
to the recipient of the insurance proceeds at the time such insurance proceeds
are paid to such recipient. Each policy to be maintained by Tenant hereunder
shall provide that such policy may not be canceled without thirty (30) days’
prior written notice (ten (10) days’ for non-payment of premiums) to Landlord
and Mortgagee. In no event shall Tenant agree to materially reduce or alter any
policy in violation of the minimum requirements provided in this section 11(b)
during the term of such policy without the prior written consent of Landlord and
Mortgagee. All property and casualty insurance shall list Landlord and Mortgagee
as an additional insured and as “loss payee”, and the liability insurance
coverages under this Section to be maintained by Tenant shall name Landlord, any
property manager and the Mortgagee as additional insureds. All insurance shall
be primary and noncontributing with any insurance which may be carried by
Landlord (the cost of which insurance shall not be deemed an expense that Tenant
is 18



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi023.jpg]
obligated to reimburse Landlord for except as provided in Section 15.2 herein),
shall afford general liability coverage for all claims based on any act or
omission, but only with respect to liability for “bodily injury”, “property
damage” or “personal and advertising injury” and for real and personal property
under the property insurance to the extent permitted by law that occurred or
arose (or the onset of which occurred or arose) during the policy period, and
shall expressly provide that Landlord, although named as an additional insured,
shall nevertheless be entitled to recover under the policy for any loss, injury
or damage to Landlord. Tenant may provide such insurance under “blanket”
policies, and where available and practicable, provide for “per occurrence”
limits for insurance required in Sections 11.2(a)(i) and (ii). Upon the issuance
or renewal of each such policy to be maintained by Tenant, Tenant shall deliver
a certificate thereof (Accord 27 form for property coverage) to Landlord for
retention by Landlord or the Mortgagee. Tenant shall provide additional
information regarding the terms and conditions of any insurance policy to the
extent reasonably requested from time to time by any Mortgagee. (c) Landlord and
Tenant each hereby waives its respective right of recovery against the other and
each releases the other from any claim arising out of loss, damage or
destruction to the Premises and contents thereon or therein, to the extent of
net insurance proceeds actually received by the releasing party or the Proceeds
Trustee, whether or not such loss, damage or destruction may be attributable to
the fault or negligence of either party, or any of its respective partners,
agents, invitees, contractors or employees, or any agents, invitees, contractors
or employees of any partner or member of Landlord. The property insurance policy
shall include a waiver of the insurer’s rights of subrogation. If such waiver is
not available at reasonable cost, Tenant shall promptly notify Landlord of such
fact. Each party shall look first to the proceeds of its respective property
insurance policy (and to its own funds to the extent it is self-insured) to
compensate it for any such loss, damage or destruction. (d) Tenant shall not
obtain or carry separate insurance concurrent in form or contributing in the
event of loss with that required in this Section 11.2 to be furnished by Tenant,
unless Landlord and Mortgagee are named as loss payee on all property and
casualty policies and Landlord and Mortgagee are included therein as additional
insureds on all other policies, with loss payable as in this Lease provided.
Tenant shall immediately notify Landlord whenever any such separate insurance is
obtained and shall deliver to Landlord and Mortgagee the policy or policies or
certificates evidencing the same. (e) Tenant shall comply with all of the terms
and conditions of each insurance policy maintained pursuant to the terms of this
Lease, and shall not use the Premises in any manner which would void or
otherwise adversely affect any insurance then in force with respect thereto. 12.
COMPLIANCE WITH LAWS, COVENANTS: (a) Commencing on the Commencement Date and
throughout the Term, Tenant shall, with respect to Tenant’s use, occupancy and
maintenance of the Premises, promptly comply and cause the Premises to comply
with or remove or cure any violation of any and all present and future laws,
including, without limitation, the Americans with Disabilities Act of 1990, as
the same may be amended from time to time, ordinances (zoning or otherwise),
orders, rules, regulations and requirements of all Federal, State, municipal and
other governmental bodies having jurisdiction over the Premises and the
appropriate departments, commissions, boards and officers 19



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi024.jpg]
thereof, and the orders, rules and regulations of the Board of Fire Underwriters
where the Premises are situated, or any other body now or hereafter constituted
exercising lawful or valid authority over the Premises, or any portion thereof,
or exercising authority with respect to the use or manner of use of the
Premises, and whether the compliance, curing or removal of any such violation
and the costs and expenses necessitated thereby shall have been foreseen or
unforeseen, ordinary or extraordinary, and whether or not the same shall be
presently within the contemplation of Landlord or Tenant or shall involve any
change in governmental policy, or require structural or extraordinary repairs,
alterations or additions by Tenant and irrespective of the amount of the costs
thereof. Tenant, at its sole cost and expense, shall comply with the Existing
Permitted Encumbrances, and any agreements, contracts, easements, restrictions,
reservations or covenants hereafter created by Tenant or consented to, in
writing, by Tenant or requested, in writing, by Tenant. Tenant shall also comply
with, observe and perform all provisions and requirements of all policies of
insurance maintained by Tenant with respect to the Premises under the terms of
Section 11 herein and shall comply with all development permits issued by
governmental authorities issued in connection with development of the Premises.
The laws, ordinances, rules, regulations and requirements referred to in this
Section 12 are collectively referred to as “ Applicable Laws ”. Notwithstanding
the foregoing, Landlord shall be responsible, at its sole cost and expense, for
ensuring that the Base Building complies with all Applicable Laws as of the
Commencement Date. (b) If Tenant shall at any time fail to pay any Imposition in
accordance with the provisions of this Lease, or to take out, pay for, maintain
and deliver any of the insurance policies or certificates of insurance provided
for in Section 11 herein, or shall fail to make any other payment or perform any
other act on its part to be made or performed hereunder, then Landlord, after 30
days’ prior notice to Tenant (or with notice only to the extent reasonably
practicable in situations where Landlord reasonably determines that delay is
likely to cause material harm to Landlord’s interest in the Premises), and
without waiving or releasing Tenant from any obligation of Tenant contained in
this Lease, may, but shall be under no obligation to do so, cure such non-
performance for the account of Tenant in accordance with the provisions of
Section 15.2 herein, and any amount of reasonable costs so incurred by Landlord
shall be reimbursed by Tenant to Landlord, together with interest from the date
of payment by Landlord to the date of reimbursement by Tenant at the Overdue
Rate, within 30 days following Landlord’s statement therefor. (c) Upon at least
two Business Days’ prior written notice, or such lesser notice as is practical
in the event of an emergency, Landlord may enter upon the Premises for any such
purpose described in subsection (b) above and take all such action therein or
thereon as may be necessary therefor. All sums, reasonable under the
circumstances, actually so paid by Landlord and all costs and expenses,
including reasonable attorneys’ fees incurred by Landlord in connection with the
performance of any such act, shall be paid by Tenant to Landlord within 30 days
after Landlord’s statement therefor and submission of reasonable evidence of
such expenditures, together with interest from the date of payment by Landlord
to the date of reimbursement by Tenant at the Overdue Rate. Landlord shall not
be limited in the proof of any damages which Landlord may claim against Tenant
arising out of or by reason of Tenant’s failure to provide and keep in force
insurance as aforesaid, to the amount of the insurance premium or premiums not
paid or incurred by Tenant, and which would have been payable upon such
insurance, but Landlord shall also be entitled to recover, as damages for such
breach, the uninsured amount of any loss, damages, costs and expenses of suit,
including reasonable attorneys’ fees, suffered or incurred by reason of damage
to or destruction of the Premises, or any portion thereof 20



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi025.jpg]
or other damage or loss which Tenant is required to insure against hereunder,
occurring during any period when Tenant shall have failed or neglected to
provide insurance as aforesaid. 13. CONDEMNATION: 13.1 Condemnation. If all of
the Premises should be taken for any public or quasi-public use under
governmental law, ordinance, or regulation, or by right of eminent domain, or by
private purchase in lieu thereof (a “Taking” or “Taken”), or if any part of the
Premises should be Taken and, after giving effect to restoration, the partial
Taking would prevent or materially interfere with Tenant’s access to or use of
the Premises, then Tenant may, not later than ninety (90) days after such
Taking, give written notice to Landlord of such determination, in which case
this Lease shall terminate on the date set forth in such notice (which date
shall not be earlier than thirty (30) days after the date of such notice) and
Rent shall be apportioned as of said date. If part of the Premises shall be
Taken, and this Lease is not terminated as provided above, Tenant shall
promptly, at its sole cost and expense, restore and reconstruct the Premises,
and the Rent payable hereunder shall not be reduced or abated. If any Taking
occurs, then Landlord shall receive the entire award or other compensation for
the Premises (including, without limitation, the Land and the Building), and
except as provided in the next succeeding sentence, Tenant has no right to
receive any award for its interest in this Lease or for loss of leasehold, and
Tenant expressly waives and assigns to Landlord any interest of Tenant in any
damages, awards, compensation or payments to the extent constituting
compensation for a Taking of any real property interests (including, without
limitation, Tenant’s leasehold interest) (the “Real Property Award”), provided
that, if this Lease has not been terminated as a result of such Taking, Landlord
shall reimburse Tenant for the costs incurred by Tenant for the restoration of
the Premises up to the amount of the Real Property Award received by Landlord,
net of any reasonable expenses incurred by Landlord in connection therewith. In
addition, if following a partial Taking where this Lease remains in effect, if
the Real Property Award exceeds any reimbursement to Tenant for costs of
restoration and the reasonable expenses of Landlord with the result that
Landlord retains a portion of the Real Property Award in excess of One Hundred
Thousand Dollars ($100,000), the annual Fixed Rent for each full calendar year
thereafter until the end of the Primary Term will be reduced by six percent (6%)
of the amount of the Real Property Award so retained by Landlord. Tenant may
elect to pursue a separate claim against the condemnor for compensation for the
loss of any Tenant Trade Fixtures, moving costs, loss of business, and other
business damages suffered by Tenant as a result of the Taking (collectively,
“Tenant’s Damages”), provided that Tenant may only pursue any such claim to the
extent the claim can be brought by Tenant separately from Landlord’s claim for
the Real Property Award and without reducing any award (including, without
limitation, the Real Property Award) payable to Landlord. Without limiting the
foregoing, if the condemning authority specifically designates that a portion of
any award payable to Landlord is attributable to any of Tenant’s Damages, then
Landlord shall promptly pay Tenant any such portion of the award received by
Landlord that is attributable to Tenant’s Damages, so long as such payment to
Tenant would not reduce the award that would otherwise be payable to Landlord
pursuant to this paragraph. Landlord shall promptly notify Tenant of any
threatened Taking actually known to Landlord, and shall allow Tenant to
participate in negotiations with public authorities with respect to any separate
award for Tenant’s Damages. 13.2 Temporary Taking. Notwithstanding any other
provision to the contrary contained in this Section 13, in the event of a
temporary condemnation, this Lease shall remain in full force 21



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi026.jpg]
and effect and Tenant shall be entitled to the award allocable to such temporary
condemnation; except that such portion of the award allocable to the time period
after the expiration or termination of the Term of this Lease shall be paid to
Landlord. 14. DEFAULT: The occurrence of any one or more of the following events
shall constitute an “ Event of Default ” by Tenant: (a) Tenant fails to pay any
Rent as and when such Rent becomes due and payable and such failure continues
for more than five (5) days [after written notice thereof to Tenant, in the case
of Fixed Rent, or ten (10) days after written notice thereof to Tenant, in the
case of Additional Rent, provided that with respect to Fixed Rent, Tenant will
be entitled to notice of non-payment only twice during any calendar year and any
additional late payment within such calendar year shall be an immediate Event of
Default]; or (b) Tenant fails to perform or breaches any other agreement or
covenant of this Lease to be performed or observed by Tenant as and when
performance or observance is due and such failure or breach continues for more
than 30 days after written notice thereof to Tenant; provided, however, that if,
by the nature of such agreement or covenant, such failure or breach is capable
of being cured, cannot reasonably be cured by the payment of money and cannot
reasonably be cured within such period of 30 days, an Event of Default shall not
exist as long as Tenant commences with due diligence and dispatch the curing of
such failure or breach within such period of 30 days and, having so commenced,
thereafter prosecutes with diligence and dispatch and completes the curing of
such failure or breach within a reasonable time, to be not later than one
hundred twenty (120) days following receipt of such notice; or (c) Tenant (i)
files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy, insolvency
or other debtors’ relief law of any jurisdiction, (ii) makes an assignment for
the benefit of its creditors, or (iii) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers, with respect
to Tenant or of any substantial part of Tenant’s property; or (d) Without
consent by Tenant, as applicable, a court or government authority enters an
order, and such order is not vacated within 90 days, (i) appointing a custodian,
receiver, trustee or other officer with similar powers with respect to Tenant or
with respect to any substantial part of Tenant’s property, or (ii) constituting
an order for relief or approving a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, insolvency or other debtors’
relief law of any jurisdiction, or (iii) ordering the dissolution, winding-up or
liquidation of Tenant; or (e) This Lease or any estate of Tenant hereunder is
levied upon under any attachment, or execution and such attachment or execution
is not vacated within 90 days; or (f) Tenant fails to maintain insurance in
accordance with Section 11.2 hereof. 22



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi027.jpg]
Landlord may treat the occurrence of any one or more of the foregoing Events of
Default as a breach of this Lease. For so long as such Event of Default
continues, Landlord, at its option and with or without notice or demand of any
kind to Tenant or any other person, may have any one or more of the remedies
provided in this Lease, in addition to all other remedies and rights provided at
law or in equity. 15. RESULTS OF DEFAULT: 15.1 Remedies. In the event of any
Event of Default, Landlord may, in addition to, and not in derogation of any
remedies for any preceding breach, with or without notice of demand (except as
otherwise expressly provided herein or as may be required by law) and without
limiting Landlord in the exercise of any right or remedy which Landlord may have
by reason of such Event of Default, exercise any one or more of the following
remedies: (a) Landlord shall have the right at any time to give a written
termination notice to Tenant and, on the date specified in such notice, Tenant’s
right to possession shall terminate and this Lease shall terminate and Tenant
shall immediately quit the Premises. Upon such termination, Landlord shall have
the right to recover from Tenant: (i) The worth at the time of determination of
all unpaid Rent which had been earned at the date of termination; (ii) The worth
at the time of determination of the amount by which all unpaid Rent which would
have been earned after termination until the time of determination exceeds
Landlord’s net income from the Premises, as determined pursuant to subsection
(b) below; and (iii) All other amounts reasonably necessary to compensate
Landlord for all the detriment proximately caused by Tenant’s failure to perform
all of Tenant’s obligations under this Lease, including without limitation any
prepayment premium, make-whole premium or fee (however denominated) payable
under the First Mortgage. The “worth at the time of determination” of the
amounts referred to in clause (i) above shall be computed by allowing interest
at the Overdue Rate. The “worth at the time of determination” of the amount
referred to in clause (ii) above shall be computed by discounting such amount at
the discount rate of the New York Federal Reserve Bank at the time of award plus
two percent (2%), but not greater than the interest rate on the Mortgage. For
the purpose of determining unpaid Rent under clauses (i) and (ii) above, the
Fixed Rent and Additional Rent reserved in this Lease shall be deemed to be the
total Rent payable by Tenant under this Lease. (b) At any time after any such
termination, without duplication of any amount collected from Tenant under
Section 15.1(a), whether or not Landlord shall have collected any monthly
deficiencies as aforesaid, Landlord shall be entitled to recover from Tenant,
and Tenant shall pay to Landlord, on demand, as and for liquidated and agreed
final damages for Tenant’s 23



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi028.jpg]
default, the Fixed Rent as it would become due hereunder absent termination;
provided that Tenant shall be entitled to a credit against such amounts equal to
the amounts received by Landlord by re-leasing the Premises or otherwise
mitigating its damages. Any Rent or damages not paid by Tenant within 30 days
after the due date thereof shall thereafter be payable with interest at the
Overdue Rate in effect from time to time, from the due date to the date of full
payment. (c) Even though Tenant has breached this Lease, this Lease shall
continue in effect for so long as Landlord does not terminate Tenant’s right to
possession, and Landlord shall have the right to enforce all its rights and
remedies under this Lease, including the right to recover all Rent as it becomes
due under this Lease. Acts of maintenance or preservation or efforts to relet
the Premises or the appointment of a receiver upon initiative of Landlord to
protect Landlord’s interest under this Lease shall not constitute a termination
of Tenant’s right to possession unless notice of termination is given by
Landlord to Tenant. If Landlord elects to relet the Premises, any net income
(after reasonable costs of preparing the Premises for reletting including
marketing costs, the cost of alterations and improvements paid by Landlord,
brokerage commissions, attorneys’ fees and other costs incurred in connection
with reletting, all of which shall be prorated to apply only to the remainder of
the then current Term) shall be deducted from the amount Tenant is obligated to
pay under this Section. (d) If Tenant abandons or surrenders the Premises, or is
dispossessed by process of law or otherwise, any movable furniture, equipment,
trade fixtures or personal property belonging to Tenant and left in the Premises
shall be deemed to be abandoned, at the option of Landlord, and Landlord shall
have the right to sell or otherwise dispose of such personal property in any
commercially reasonable manner at Tenant’s expense. If Tenant abandons the
Premises, Landlord shall have the right, but not the obligation, to sublet the
Premises on reasonable terms for the account of Tenant, and Tenant shall be
liable for all cost of such subletting, including without limitation the cost of
preparing the Premises for subtenants and leasing commissions paid to brokers.
(e) To the extent permitted by, and subject to the requirements of, Applicable
Laws, each and every right, power and remedy herein specifically given to
Landlord or otherwise in this Lease shall be cumulative and shall be in addition
to every other right, power and remedy herein specifically given or now or
hereafter existing at law, in equity or by statute. Each and every right, power
and remedy, whether specifically herein given or otherwise existing, may be
exercised from time to time and as often and in such order as may be deemed
expedient by Landlord, and the exercise or the beginning of the exercise of any
power or remedy shall not be construed to be a waiver of the right to exercise
at the same time or thereafter any right, power or remedy. No delay or omission
by Landlord in the exercise of any right, power or remedy or in the pursuit of
any remedy shall impair any such right, power or remedy or be construed to be a
waiver of any default on the part of Tenant or to be an acquiescence therein.
Landlord’s consent to any request made by Tenant shall not be deemed to
constitute or preclude the necessity for, obtaining Landlord’s consent, in the
future, to all similar requests. No express or implied waiver by Landlord of any
Event of Default shall in any way be, or be construed to be, a waiver of any
future or subsequent Event of Default. Landlord shall use reasonable efforts to
mitigate any damages suffered by Landlord that result from an Event of Default.
24



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi029.jpg]
(f) If an action shall be brought for the enforcement of any provision of this
Lease, in which it shall be determined that an Event of Default has occurred,
Tenant shall pay to Landlord all costs and other expenses which may become
payable as a result thereof; including reasonable attorneys’ fees and expenses.
If Landlord shall, without fault on its part, be made a party to any litigation
commenced against Tenant, Tenant shall pay all costs and reasonable attorneys’
fees actually incurred or paid by Landlord in connection with such litigation.
15.2 Cure by Landlord. All agreements and covenants to be performed or observed
by Tenant under this Lease shall be at Tenant’s sole cost and expense and
without any abatement of Fixed Rent or Additional Rent. If Tenant fails to pay
any sum of money to be paid by Tenant or to perform any other act to be
performed by Tenant under this Lease as and when due or required to be
performed, and such failure continues beyond 30 days’ written notice to Tenant,
except in the event of emergencies (when only notice reasonably practicable
under the circumstances shall be required), Landlord shall have the right, but
shall not be obligated, and without waiving or releasing Tenant from any
obligations of Tenant, to make any such payment or to perform any such other act
on behalf of Tenant in accordance with this Lease. All reasonable sums so paid
by Landlord and all necessary incidental costs shall be deemed Additional Rent
hereunder and shall be payable by Tenant to Landlord within 30 days following
Landlord’s statement therefor and submission of reasonable evidence of such
expenditures, together with interest thereon at the Overdue Rate. Landlord shall
have the same rights and remedies in the event of the nonpayment of such sums
plus interest by Tenant as in the case of default by Tenant in the payment of
Rent. 16. SUBORDINATION AND TITLE: 16.1 Nondisturbance and Notice. (a) Tenant
shall at any time hereafter, and from time to time within 30 days of written
request of Landlord, execute and deliver to Landlord an instrument in
commercially reasonable form reasonably acceptable to Tenant subjecting and
subordinating this Lease to the lien of any mortgage, deed of trust, security
instrument, ground or underlying lease or other document of like nature
(hereinafter collectively referred to as “ Superior Mortgage ”) which at any
time may be placed upon the Premises, or any portion thereof, by Landlord, and
to any replacements, renewals, amendments, consolidations, modifications,
extensions or refinancings thereof, and to each and every advance made under any
Superior Mortgage. It is agreed, nevertheless, and any such instrument (herein “
Subordination Agreement ”) shall so state, that so long as there exists no Event
of Default that remains uncured, such Superior Mortgage or other instrument,
release or document shall not interfere with, hinder or reduce Tenant’s right to
quiet enjoyment under this Lease, nor the right of Tenant to continue to occupy
the Premises, and all portions thereof, and to conduct its business thereon in
accordance with the covenants, conditions, provisions, terms and agreements of
this Lease. (b) If any Mortgagee shall succeed to the rights of Landlord under
this Lease or to ownership of the Premises, whether through possession or
foreclosure or the delivery of a deed to the Premises in lieu of foreclosure,
then such Mortgagee shall automatically be deemed to have recognized this Lease
and to assume the obligations of Landlord hereunder accruing on and after the
date such Mortgagee acquired title to the Premises, and Tenant shall attorn to
and recognize such Mortgagee as Tenant’s landlord under this Lease and shall
promptly execute and 25



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi030.jpg]
deliver any instrument in commercially reasonable form reasonably acceptable to
Tenant that such Mortgagee may reasonably request to evidence such attornment
(whether before or after the making of the Mortgage). In the event of any other
transfer of Landlord’s interest hereunder, such transferee shall automatically
be deemed to have recognized this Lease and to assume the obligations of
Landlord hereunder accruing on and after the date of such transfer, Tenant shall
attorn to and recognize such transferee as Tenant’s landlord under this Lease
and shall promptly execute and deliver any instrument in commercially reasonable
form reasonably acceptable to Tenant that such transferee and Landlord may
reasonably request to evidence such attornment. (c) Notwithstanding the
provisions of subsection (a), the holder of any Mortgage to which this Lease is
subject and subordinate shall have the right, at its sole option, at any time,
to subordinate and subject the Mortgage, in whole or in part, to this Lease by
recording a unilateral declaration to such effect. (d) Upon thirty (30) days’
advance notice, Tenant shall execute, acknowledge and deliver a document
consenting to the assignment by Landlord of this Lease to a Mortgagee, in a form
then in use among institutional lenders, with no changes to the terms of this
Lease. (e) As of the Effective Date, Tenant and the current Mortgagee have
executed a Subordination, Non-Disturbance and Attornment Agreement among the
current Mortgagee, Tenant and Landlord. 16.2 Tenant’s Consent to Assignment for
Indebtedness. Tenant acknowledges that in order to secure Landlord’s obligations
under any Mortgage debt documents, Landlord will be required to agree in an
assignment of lease and/or in the Mortgage (an “ Assignment of Lease ”), among
other things, to the assignment (to the extent provided therein) to the
Mortgagee of Landlord’s right, title and interest to this Lease and to the
undertakings of Tenant in this Section. While the Assignment of Lease and the
Mortgage are in effect, Tenant hereby: (a) consents to such assignment; (b) if
directed by Landlord and otherwise upon notice from the Mortgagee of Landlord’s
default under the Mortgage, covenants to make in full to Mortgagee, in
Mortgagee’s name, when due (without offset, deduction, defense, deferment,
abatement or diminution, except as provided in this Lease), by wire transfer of
immediately available funds in accordance with the terms of this Lease: (i) each
payment of Fixed Rent and, to the extent not directly payable by Tenant to third
parties or governmental authorities, all Additional Rent. (ii) all other sums
payable to Landlord under this Lease; (c) agrees: 26



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi031.jpg]
(i) to deliver to the Mortgagee all notices and other communications which
Tenant is required to deliver to the Mortgagee pursuant to this Lease; (ii) that
all consents to be delivered by Landlord pursuant to this Lease shall not be
effective unless consent is also given by the Mortgagee, to the extent
Mortgagee’s consent is required by the debt documents; (iii) to deliver to the
Mortgagee duplicate originals of all written notices and other communications
delivered to Landlord pursuant to this Lease, in accordance with this Lease, of
the occurrence of any default or breach by Landlord, the making of any election,
the exercise of any right to terminate all or any portion of this Lease, and the
exercise of any option; (iv) to deliver to the Mortgagee, at such address as the
Mortgagee shall designate, all such payments and sums and all such notices and
other communications to which the Mortgagee is entitled pursuant to the terms of
this Lease or the Subordination Agreement; (v) that it shall not, except as
provided in this Lease or under Applicable Law, seek to recover from the
Mortgagee any moneys paid to the Mortgagee by virtue of the Assignment of Lease
and the foregoing provisions; provided, however, that neither the Assignment of
Lease nor the foregoing provisions shall limit Tenant’s right to recover (x) any
duplicate payment made to the Mortgagee, whether due to computational or
administrative error or otherwise, if the Mortgagee has received such payment;
(y) all or any portion of a payment in excess of the amount then due under this
Lease or otherwise owed by Tenant to Landlord under this Lease, if the Mortgagee
has received such payment or amount; and (z) any amounts that have been paid to
or are actually held by the Mortgagee that are required to be refunded to,
repaid, or otherwise released to or for the benefit of Tenant under this Lease;
(vi) that no payment of Rent (other than payments required by this Lease to be
paid to third parties) or delivery of such notices or other communications by
Tenant shall be of any force or effect unless paid to the Mortgagee or delivered
to the Mortgagee, if, and to the extent, required under this Lease or the
Subordination Agreement; (vii) that Tenant shall not pay any Rent more than
thirty 30 days prior to such payment’s scheduled due date except as provided in
this Lease; (viii) that Tenant shall not enter into any agreement subordinating
or (except as expressly permitted by the terms of this Lease) terminating this
Lease without the prior written consent of the 27



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi032.jpg]
Mortgagee, and any such attempted subordination or termination without such
consent shall be void; (ix) that Tenant shall not enter into any amendment or
modification of this Lease without the prior written consent of the Mortgagee,
and any such attempted amendment or modification without such consent shall be
void; (x) that if this Lease shall be amended, it shall continue to constitute
collateral under the Mortgage without the necessity of any further act by
Landlord, Tenant or the Mortgagee; (xi) that except as expressly provided in
this Lease, Tenant shall not take any action to terminate, rescind or avoid this
Lease, notwithstanding, to the fullest extent permitted by law, the bankruptcy,
insolvency, reorganization, composition, readjustment, liquidation, dissolution
or other proceeding affecting Landlord or any assignee of Landlord and
notwithstanding any action with respect to the Lease which may be taken by an
assignee, trustee or receiver of Landlord or of any such assignee or by any
court in any such proceedings; and (xii) that the Mortgagee is entitled to all
rights and benefits, including without limitation rights to indemnification,
specifically referencing Mortgagee as set forth in this Lease, notwithstanding
the fact that Mortgagee is not a party to this Lease. The parties acknowledge
and agree that the Mortgagee shall be a third party beneficiary of the
provisions contained in this Section. 17. LANDLORD’S RIGHT OF ENTRY; PARKING;
SIGNAGE; ROOF RIGHTS: (a) Upon at least two (2) Business Days’ prior written
notice to Tenant (or such shorter notice as is practical in the case of an
emergency), Landlord and its designees shall have the right to enter the
Premises at any time during Tenant’s normal business hours in order to perform
its obligations under this Lease, and to enter any part of the Premises to
inspect the same, post notices of non-responsibility, post notices required by
Applicable Laws, exhibit the Premises to prospective purchasers and mortgagees,
and to examine certificates of occupancy and other permits in Tenant’s
possession with respect to the Premises, all of which shall be customary and
adequate and reasonably satisfactory to Landlord. (b) Commencing on the
Commencement Date, Tenant shall be allocated and have the exclusive use of 311
parking spaces in the Parking Garage for Tenant’s exclusive use. In
consideration thereof, Tenant shall pay rent to Landlord for such parking spaces
in the Parking Garage at the rate listed as the “Parking Rent” in Exhibit A-1.
(c) Tenant shall have the exclusive right to name the Premises and the exclusive
right to exterior signage on the Building. Tenant shall have the right to
monument signage and 28



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi033.jpg]
other exterior building signage on the Building, provided that such signage is
in accordance with Applicable Laws, and is appropriate for a Class A office
building and will not degrade the reputation or value of the Building. Landlord
will cooperate with and assist Tenant in obtaining any necessary consents to
allow Tenant’s exterior building signage, at the expense of Tenant. Other than
signage which must be installed by Landlord in order to comply with a temporary
certificate of occupancy or other Applicable Laws, Tenant shall have the
exclusive right to determine and establish all interior signage within the
Premises. Upon Landlord’s request not less than three (3) months prior to the
Lease Expiration Date or the end of a Renewal Term, or within ten (10) days
after an earlier termination of this Lease, as the case may be, Tenant at its
own expense shall remove such signage prior to the termination of this Lease and
restore any damage to the Premises resulting from such removal. (d) Tenant shall
have the exclusive right, at Tenant’s expense, to install, access and maintain
antennae, satellite dishes or other communications devices on the roof of the
Building, subject to compliance with Applicable Laws, in a manner reasonably
acceptable to Landlord and so as to not adversely affect the character of the
Building. Tenant shall take all actions necessary to prevent any such
installations from adversely affecting applicable warranties with respect to the
roof, and will indemnify and hold harmless Landlord with respect to any actions
which adversely affect such warranties. 18. NOTICES: Notices, statements,
demands, or other communications required or permitted to be given, rendered or
made by either party to the other pursuant to this Lease or pursuant to any
Applicable Law or requirement of public authority, shall be in writing (whether
or not so stated elsewhere in this Lease) and shall be deemed to have been
properly given, tendered or made, when received by overnight courier delivery
with receipt of delivery, or email transmission with a confirmation copy sent by
overnight courier delivery on the same day addressed to the other parties, as
follows: To Landlord: GPC Adams LLC 333 W. Fort Street, Suite 1350 Detroit, MI
48226 Attn: Elie Torgow Email: eliet@sgdetroit.com To Tenant: Chemical Bank 333
W. Fort Street, Suite 1800 Detroit, Michigan 48226 Attn: Thomas Shafer,
President Email: thomas.shafer@chemicalbank.com 29



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi034.jpg]
With a copy to: Chemical Bank 235 E. Main Street, P.O. Box 569 Midland, MI 48640
Attn: General Counsel Email: william.collins@chemicalbank.com Any party listed
in this Section may, by notices as aforesaid, designate a different address for
addresses for notices, statements, demands or other communications intended for
it. 19. ESTOPPEL CERTIFICATES; FINANCIAL DATA: (a) At any time and from time to
time, Landlord and Tenant shall, within 20 days after written request by the
other or by a Mortgagee, execute, acknowledge and deliver to the other and/or
such Mortgagee a certificate certifying: (i) that this Lease is unmodified and
in full force and effect (or, if there have been modifications, that this Lease
is in full force and effect as modified, and stating the date of each
modification); (ii) the Commencement Date, the Lease Expiration Date and the
date, if any, to which all Rent and other sums payable hereunder have been paid;
(iii) the amount of Fixed Rent currently payable monthly, (iv) that no notice
has been received by the certifying party of any default by the certifying party
hereunder which has not been cured, except as to defaults specified in such
certificate; (v) to the certifying party’s knowledge that the other party is not
in default under this Lease, except as to defaults specified in such
certificate; and (vi) such other matters as may be reasonably requested by
Landlord or Tenant or any current or prospective purchaser or mortgage lender.
Any such certificate may be relied upon by Landlord or Tenant, as the case may
be, and any current or prospective purchaser or mortgage lender of the Premises
or any part thereof. (b) Tenant shall deliver to Landlord and any Mortgagee the
following information with respect to Tenant at any time that neither Tenant nor
Tenant’s Parent is a public company or otherwise provides open and free access
to its financial statements to the general public, at the following times: (i)
within 180 days after the end of each fiscal year of Tenant or Tenant’s Parent,
(i) an audited balance sheet of Tenant or Tenant’s Parent and its consolidated
subsidiaries, if any, at the end of such year, (ii) an audited statement of
profits and losses of Tenant or Tenant’s Parent and its consolidated
subsidiaries for such year, and (iii) an audited statement of cash flows of
Tenant or Tenant’s Parent and its consolidated subsidiaries, if any, setting
forth in each case, in comparative form, the corresponding figures for the
preceding fiscal year in reasonable detail and scope and certified by
independent certified public accountants of recognized international standing
selected by Tenant or Tenant’s Parent; (ii) within 45 days after the end of each
of the first three (3) fiscal quarters of Tenant or Tenant’s Parent (i) a
balance sheet of Tenant 30



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi035.jpg]
or Tenant’s Parent and its consolidated subsidiaries at the end of such quarter,
(ii) statements of profits and losses of Tenant or Tenant’s Parent and its
consolidated subsidiaries for such quarter and (iii) a statement of cash flows
of Tenant or Tenant’s Parent and its consolidated subsidiaries for such quarter,
setting forth in each case, in comparative form, the corresponding figures for
the similar quarter of the preceding year, in reasonable detail and scope, and
certified to be true and complete by a financial officer of Tenant or Tenant’s
Parent, as applicable having knowledge thereof; the foregoing financial
statements all being prepared in accordance with generally accepted accounting
principles consistently applied. 20. LIENS: (a) Tenant shall not suffer or
permit any mechanic’s lien or other lien, security interest or encumbrance to be
filed or recorded against the Premises, the Rent, equipment or materials
supplied or claimed to have been supplied to the Premises, other than Permitted
Encumbrances and liens relating to the Base Building Work. If any such
mechanic’s lien or other lien or encumbrance shall at any time be filed or
recorded against the Premises, or any portion thereof, Tenant shall cause the
same to be discharged of record (by bonding off or otherwise) within thirty (30)
days after the date of filing or recording of the same. However, in the event
Tenant desires to contest the validity of any lien it shall (i) on or before 60
days prior to the due date thereof (but in no event later than 30 days after the
filing or recording thereof), notify Landlord, in writing, that Tenant intends
to so contest same; (ii) on or before the due date thereof, if such lien
involves an amount in excess of $100,000 or if any Mortgagee so requires,
deposit with Landlord a bond or other security (in form and content reasonably
satisfactory to Landlord and the Mortgagee) for the payment of the full amount
of such lien, and from time to time deposit additional security so that, at all
times, adequate security will be available for the payment of the full amount of
the lien together with all interest, penalties, costs and other charges in
respect thereof. (b) If Tenant complies with the foregoing, and Tenant
continues, in good faith, to contest the validity of such lien in accordance
with the requirements of Section 26, Tenant shall be under no obligation to pay
such lien until such time as the same has been decreed, by court order, to be a
valid lien on the Premises. Any surplus deposit retained by Landlord, after the
payment or discharge of the lien shall be repaid to Tenant. Tenant shall
indemnify and defend Landlord and any Mortgagee against and save Landlord and
any Mortgagee and the Premises, and any portion thereof, harmless from and
against all losses, costs, damages, expenses, liabilities, suits, penalties,
claims, demands and obligations, including without limitation, reasonable
attorneys’ fees, resulting from the assertion, filing, foreclosure or other
legal proceedings with respect to any such mechanic’s lien or other lien or the
attempt by Tenant to discharge same as above provided. (c) All materialmen,
contractors, artisans, engineers, mechanics, laborers and any other Person now
or hereafter furnishing any labor, services, materials, supplies or equipment to
Tenant with respect to the Premises, or any portion thereof, are hereby charged
with notice that they must look exclusively to Tenant to obtain payment for the
same. Notice is hereby given that 31



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi036.jpg]
Landlord shall not be liable for any labor, services, materials, supplies,
skill, machinery, fixtures or equipment furnished or to be furnished to Tenant
upon credit, and that no mechanic’s lien or other lien for any such labor,
services, materials, supplies, machinery, fixtures or equipment shall attach to
or affect the estate or interest of Landlord in and to the Premises, or any
portion thereof. (d) In the event of the failure of Tenant to discharge any
charge, lien, security interest or encumbrance within the required time as
aforesaid, Landlord may, if not discharged by Tenant within three (3) Business
Days after written notice to Tenant, discharge such items by payment or bond or
both, and Tenant will repay to Landlord, upon demand, any and all amounts paid
by Landlord therefor, or by reason of any liability on such bond, and also any
and all incidental expenses, including reasonable attorneys’ fees, actually
incurred by Landlord in connection therewith, together with interest at the
Overdue Rate. 21. END OF TERM: 21.1 Surrender. (a) Upon the expiration or
earlier termination of the Term of this Lease, Tenant shall surrender the
Premises to Landlord in substantially the same condition in which the Premises
were on the Commencement Date, except as repaired, rebuilt or altered as
required or permitted by this Lease (or, in the case of termination pursuant to
Section 13 herein, as condemned), and in all cases except for ordinary wear and
tear, and shall surrender keys to the Premises to Landlord at the place then
fixed for notices to Landlord and shall inform Landlord of all combinations on
locks, safes and vaults, if any. Except as otherwise provided herein, Tenant
shall at such time remove all of its property (including Tenant’s Trade
Fixtures). All property of Tenant not removed on or before the last day of the
Term of this Lease shall be deemed abandoned. Landlord may remove all property
of Tenant, including Tenant’s Trade Fixtures, from the Premises upon termination
of this Lease and cause its transportation and storage, at the sole risk of
Tenant, and Landlord shall not be liable for damage, theft, misappropriation or
loss thereof and Landlord shall not be liable in any manner in respect thereto
and Landlord shall be entitled to dispose of such property, as Landlord deems
fit, without the requirement of an accounting. (b) If the Premises are not
surrendered as above set forth, Tenant shall indemnify, defend and hold Landlord
and any Mortgagee harmless from and against loss or liability resulting from the
delay by Tenant in so surrendering Premises, including, without limitation, any
claim made by any succeeding occupant founded on such delay. Tenant’s obligation
to observe or perform this covenant shall survive the expiration or other
termination of this Lease. (c) If Tenant holds possession of the Premises after
expiration of the Term of this Lease, Tenant shall become a tenant from month to
month upon the terms herein specified. Such month to month tenancy may be
terminated by either Landlord or Tenant by giving 30 days’ notice of termination
to the other at any time. In addition to the foregoing, and in addition to the
Additional Rent, Tenant shall pay to Landlord a sum equal to 125% of the Fixed
Rent payable hereunder immediately prior to the termination for the first month,
150% of such Fixed Rent for the second and third month and 150% of such Fixed
Rent plus any consequential damages incurred by Landlord thereafter, during each
month or portion thereof for which Tenant shall remain in 32



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi037.jpg]
possession of the Premises or any part thereof after the termination of the Term
or of Tenant’s rights of possession, whether by lapse of time or otherwise. The
provisions of this subsection shall not be deemed to limit or -constitute a
waiver of any other rights or remedies of Landlord provided herein, at law or at
equity. (d) Except for surrender upon the expiration or earlier termination of
the Term hereof as expressly provided herein, no surrender to Landlord of this
Lease or of the Premises shall be valid or effective unless agreed to and
accepted in writing by Landlord and Mortgagee. 21.2 Return of Premises. Tenant
shall, upon the expiration or termination of this Lease, and at its own expense,
return the Premises to Landlord by surrendering the same into the possession of
Landlord: (a) free and clear of all liens, except Permitted Encumbrances and
liens created or caused by Landlord or Landlord’s Representatives; and (b) in
compliance with all Applicable Laws and in compliance with the maintenance
conditions required by this Lease. (c) Upon the return of the Premises, Tenant
shall deliver therewith: (i) all transferable licenses, permits and the like by
general assignment, without warranty as to the transferability or otherwise and
without recourse; (ii) as-built drawings including plans for HVAC, mechanical
and electrical systems, to the extent in Tenant’s possession or control; and
(iii) an assignment of maintenance contracts designated by Landlord and existing
warranties by general assignment, without warranty as to assignability or
otherwise and without recourse. 22. ALTERATIONS: (a) Tenant shall not make any
alterations, additions or improvements in or to the Premises or any part
thereof, or attach any fixtures or equipment thereto, without Landlord’s prior
written consent, not to be unreasonably withheld, conditioned, or delayed.
Notwithstanding the preceding sentence, Tenant may make such alterations,
additions or improvements without Landlord’s consent only if (i) such
alterations, additions or improvements will be in compliance with all Applicable
Laws; (ii) such alterations, additions or improvements will not reduce the fair
market value of the Premises, considered as unencumbered by this Lease or reduce
the useful life of the Building or materially adversely change the Building;
(iii) such alterations, additions or improvements will not adversely affect in
any way the structural, exterior or roof elements of the Premises, or
mechanical, electrical, plumbing, utility or life safety systems of the Premises
and (iv) such alterations are reasonably estimated to have a cost (with respect
to any particular project) of less than $5,000,000. Tenant shall give prior
notice of any such alterations, additions or 33



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi038.jpg]
improvements (regardless of whether consent is required) to Landlord. In no
event shall Tenant be permitted to install underground storage tanks or fuel
systems on the Premises. Notwithstanding the foregoing, Landlord’s consent shall
not be required in connection with the initial completion of the Building and
the Premises, nor shall Landlord’s consent be required in connection with the
buildout of Tenant’s and any subtenants’ premises from time to time as long as
clauses (i)-(iii) above are satisfied. (b) All alterations, additions or
improvements proposed by Tenant and expressly requiring Landlord’s consent under
this Lease shall be made at Tenant’s sole cost and expense as follows: (i)
Tenant shall submit to Landlord complete plans and specifications for all work
to be done by Tenant. Such plans and specifications shall be prepared by
licensed architect(s) and engineer(s), shall comply with all Applicable Laws,
shall not adversely affect the structural elements of the Building and shall be
in a form sufficient to secure any required approval of government authorities
with jurisdiction over the Premises. (ii) With respect to alterations for which
Landlord’s approval is required, within ten (10) Business Days after receipt of
the complete plans and specifications described above, Landlord shall notify
Tenant in writing whether Landlord approves or disapproves such plans and
specifications; and Landlord shall describe the reasons for any such
disapproval. Landlord’s failure to deliver a notice within the time period
specified above approving or disapproving such plans and specifications shall be
conclusively deemed Landlord’s approval of such plans and specifications. Tenant
may submit to Landlord revised plans and specifications for Landlord’s prior
written approval, which approval shall be granted if (x) the work to be done
would not, in Landlord’s reasonable judgment, adversely affect the value,
character, rentability or usefulness of the Premises or any part thereof, or (y)
the work to be done shall be required by any Applicable Law or required of
Tenant under the terms of this Lease. Tenant shall pay all costs, including the
fees and expenses of the licensed architect(s) and engineer(s), in preparing
such plans and specifications. (iii) All material changes in the plans and
specifications required to be approved by Landlord shall be subject to
Landlord’s prior written approval, and changes not requiring Landlord’s approval
will be provided to Landlord prior to commencement of the construction described
therein. For the purpose of this subsection a “material change” shall be one
which (x) exceeds $250,000, and/or (y) adversely affects the structure or the
Building Systems. If Tenant wishes to make a change in approved plans and
specifications, Tenant shall have such architect(s) and engineer(s) prepare
plans 34



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi039.jpg]
and specifications for such change and submit them to Landlord. For alterations
requiring Landlord’s approval, Landlord shall notify Tenant in writing promptly
whether Landlord approves or disapproves such change; and, if Landlord
disapproves such change, Landlord shall describe the reasons for disapproval.
Tenant may submit to Landlord revised plans and specifications for such change
for Landlord’s written approval. Landlord’s failure to respond within ten (10)
days shall be deemed approval of the proposed change. After Landlord’s written
approval or deemed approval of such change, such change shall become part of the
plans and specifications approved by Landlord. (iv) Tenant shall obtain and
comply with all building permits and other government permits and approvals
required in connection with the work. Tenant shall, through Tenant’s licensed
contractor, perform the work in a good and workmanlike manner substantially in
accordance with the plans and specifications prepared as set forth above. Tenant
shall pay, as Additional Rent, the entire cost of all work (including the cost
of all utilities, permits, fees, taxes, and property, worker’s compensation and
liability insurance premiums in connection therewith) required to make the
alterations, additions or improvements. Under no circumstances shall Landlord be
liable to Tenant for any damage, loss, cost or expenses incurred by Tenant on
account of any plans and specifications, contractors or subcontractors, design
of any work, construction of any work, or delay in completion of any work,
whether or not Landlord had approved the plans and specifications. (v) No Event
of Default shall have occurred and be continuing prior to commencement of any
such alterations. (c) Tenant shall keep the Premises free from mechanics’ and
materialmen’s liens arising out of any work performed, labor supplied, materials
furnished or other obligations incurred by Tenant in accordance with the
requirements of Section 20. (d) All alterations, additions, fixtures and
improvements, whether temporary or permanent in character, made in or to the
Premises by Tenant, shall become part of the Premises and Landlord’s property.
Termination of this Lease shall not affect the obligations of Tenant pursuant to
this Section to be performed after such termination. Under no circumstances
shall Tenant be required to remove any Tenant improvements, alterations,
additions or other improvements to the Premises made by Tenant. 23. MEMORANDUM
OF LEASE: The parties shall promptly execute a Memorandum of Lease in the form
attached hereto as Exhibit C , which shall be promptly and duly recorded with
the Wayne County Register of Deeds. 35



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi040.jpg]
24. SUBLETTING/ASSIGNMENT: 24.1 Rights and Obligations of Tenant. (a) Tenant may
not mortgage, pledge or otherwise encumber its interest in this Lease or in any
sublease of the Premises or any part thereof or the rentals payable thereunder.
Any such mortgage, pledge or encumbrance, made in violation of this Section
shall be void. Provided that no Event of Default has occurred and is continuing,
Tenant may (i) sublease the Premises or any portion thereof without Landlord’s
consent provided that the subtenant is appropriate for a Class A office building
and will not denigrate the reputation or value of the Building, or (ii) assign
this Lease to an Affiliate of Tenant or Tenant’s Parent or to a purchaser (by
merger or otherwise) of all or a substantial portion of the business operations
of Tenant or Tenant’s Parent without Landlord’s consent, or (iii) assign this
Lease to any other party with Landlord’s consent, not to be unreasonably
withheld. Any such sublease or assignment shall expressly be subject and
subordinate to the provisions of this Lease and no such sublease shall permit
the tenant thereunder to pay rent in advance for a period of more than one (1)
month, and provided, further, that no such sublease or assignment shall affect
or reduce any obligations of Tenant or any rights of Landlord hereunder, and all
obligations of the then current Tenant hereunder shall continue in full effect
as the obligations of a principal and not of a guarantor or surety, to the same
extent as though no assignment or sublease had been made. If Tenant assigns its
interest in this Lease, the assignee shall, in an instrument delivered to
Landlord at the time of such assignment, expressly assume all the obligations of
Tenant hereunder. Tenant shall, within ten (10) Business Days after the
execution of any such sublease or assignment, deliver an executed copy thereof
to Landlord. Except as set forth above, this Lease shall not, nor shall any
interest herein, be assignable as to the interest of Tenant involuntarily or by
operation of law without the prior written consent of Landlord, and any such
assignment without the prior written consent of Landlord shall be void and
shall, at the option of Landlord, constitute an Event of Default, provided, that
a merger, consolidation or similar reorganization of Tenant where Tenant’s
obligations are assumed by the successor entity by operation of law shall not be
deemed to be an assignment hereunder provided that such successor entity has a
net worth at least equal to the net worth of Tenant at the time of the
acquisition. Notwithstanding the foregoing or anything to the contrary in this
Lease, Landlord hereby consents to the proposed merger of Tenant’s Parent and
TCF Financial Corp. (the “Proposed Merger ”) and agrees that such merger and any
transactions directly related thereto or resulting therefrom shall not be deemed
to violate the terms of this Lease. (b) No assignment or sublease whatsoever
shall release Tenant from Tenant’s obligations and liabilities under this Lease
(which shall continue as the obligations of a principal and not of a guarantor
or surety) or alter the primary liability of Tenant to pay all Rent and to
perform all obligations to be paid and performed by Tenant. The acceptance of
Rent by Landlord from any other person or entity shall not be deemed to be a
waiver by Landlord of any provision of this Lease. If any assignee, subtenant or
successor of Tenant defaults in the performance of any obligation to be
performed by Tenant under this Lease, Landlord may proceed directly against
Tenant without the necessity of exhausting remedies against such assignee,
subtenant or successor. (c) Tenant will be entitled to retain the profits, if
any, of any sublease of part or all of the Premises and of any assignment of
this Lease. 36



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi041.jpg]
(d) In no event may Tenant sublease or assign this Lease to a tax-exempt entity
if such assignment or sublease has a material adverse effect on the tax
treatment of Landlord’s ownership of the Premises. 24.2 Assignment of Rents.
Tenant hereby assigns to Landlord all security deposits and rents due or to
become due from any subtenant, effective as of the date of the happening of an
Event of Default under the provisions of this Lease. Thereupon, Landlord shall
apply any net amount collected by it from subtenants to the Rent due under this
Lease. No collection of Rent by Landlord from an assignee of this Lease or from
a subtenant shall constitute a waiver of any of the provisions of this Section
24 or an acceptance of the assignee or subtenant as a tenant or a release of
Tenant from performance by Tenant of its obligations under this Lease. Tenant
shall not directly or indirectly collect or accept any payment of subrent under
any sublease more than one (1) month in advance of the date when the same shall
become due. Each sublease shall require the subtenant to attorn to Landlord, at
Landlord’s request, in the event Tenant shall default under this Lease. Upon an
Event of Default by Tenant under this Lease, Landlord shall have the right to
require subtenants to make their rent payments directly to Landlord. 25.
HAZARDOUS MATERIAL: (a) Tenant shall (i) comply, and cause the Premises to
comply, with all Environmental Laws (as hereinafter defined) applicable to the
Premises (including the making of all submissions to governmental authorities
required by Environmental Laws and the carrying out of any remediation program
specified by such authority); (ii) prohibit the use of the Premises for the
manufacture, refinement, production, or processing of any Hazardous Material or
for the generation, storage, handling, transfer or transportation of any
Hazardous Material (other than in connection with the operation, business and
maintenance of the Premises and in commercially reasonable quantities as a
consumer thereof and in compliance with Environmental Laws); (iii) not install
or permit the installation on the Premises of any surface impoundments,
underground storage tanks, PCB-containing transformers or asbestos-containing
materials without Landlord’s prior written consent; and (iv) cause any
alterations of the Premises to be done in a way so as to not expose in an unsafe
manner the persons working in or visiting the Premises to Hazardous Materials,
and in connection with any such alterations shall remove any Hazardous Materials
present upon the Premises which are not in compliance with Environmental Laws or
which present a danger to persons working in or visiting the Premises. (b)
Tenant shall protect, defend, indemnify and hold harmless Landlord, its direct
and indirect members, partners, shareholders, beneficiaries, managers,
Mortgagees, directors, officers, employees and agents, and any successors and
assigns from and against any and all liability, including all foreseeable and
all unforeseeable damages including but not limited to attorneys’ and
consultants’ fees, fines, penalties and civil or criminal damages, and including
loss of value, directly or indirectly arising out of the use, generation,
storage, treatment, release, threatened release, discharge, spill, presence or
disposal of Hazardous Materials from, on, at, to or under the Premises during
the Term of this Lease including without limitation, the cost of any required or
necessary repair, response action, remediation, investigation, cleanup or
detoxification and the preparation of any closure or other required plans,
except to the extent caused by the negligence or misconduct of Landlord or
Landlord’s Representatives, which results in a violation of any Environmental
Law. This agreement to indemnify and hold harmless shall be in addition 37



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi042.jpg]
to any other obligations or liabilities Tenant may have to Landlord at common
law, under all Applicable Laws or otherwise, and shall survive, with respect to
liability that accrues during the Term of this Lease, without limit of time. The
representations, warranties and covenants made and the indemnities stated in
this Lease are not personal to Landlord, and the benefits under this Lease shall
be automatically assigned to subsequent parties in interest to the chain of
title to the Premises and Mortgagees, which subsequent parties in interest may
proceed directly against Tenant to recover pursuant to this Lease. Tenant, at
its expense, may institute appropriate legal proceedings with respect to
environmental matters of the type specified in this Section or any lien for such
environmental matters, not involving Landlord or its Mortgagee as a defendant
(unless Landlord or its Mortgagee is the alleged cause of the damage), conducted
in good faith and with due diligence, provided that such proceedings shall not
in any way impair the interests of Landlord or Mortgagee under this Lease or
contravene the provisions of any First Mortgage. Counsel to Tenant in such
proceedings shall be reasonably approved by Landlord if Landlord is a defendant
in the same proceeding, Landlord shall have the right to appoint co-counsel,
which co-counsel will cooperate with Tenant’s counsel in such proceedings. The
fees and expenses of such co-counsel shall be paid by Landlord, unless such
co-counsel are appointed because the interests of Landlord and Tenant in such
proceedings, in such counsel’s opinion, are or have become adverse, in which
events the fees and expenses of such co-counsel shall be paid by Tenant. (c)
Tenant, upon not less than two (2) Business Days’ prior notice, shall permit
such persons as Landlord or Mortgagee may designate and (unless an Event of
Default has occurred and is continuing) reasonably approved by Tenant (“ Site
Reviewers ”) to visit the Premises from time to time and perform an
environmental site investigation and assessment (“ Site Assessment ”) on the
Premises for the purpose of determining whether there exists on the Premises any
environmental condition which may result in any liability, cost or expense to
Landlord or any other owner or occupier of the Premises, taking all due care to
minimize disruption to Tenant’s use and occupation of the Premises. If warranted
by Landlord’s reasonable belief of the existence of any such environmental
condition, such Site Assessments may include both above and below the ground
testing for environmental damage or the presence of Hazardous Materials on the
Premises and such other tests on the Premises as may be necessary to conduct the
Site Assessments in the reasonable opinion of the Site Reviewers. Tenant shall
supply to the Site Reviewers such non-privileged historical and operational
information regarding the Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments and shall reasonably make available
for meetings with the Site Reviewers appropriate personnel having knowledge of
such matters. Provided that, the cost of performing and reporting such Site
Assessment shall be paid solely by Landlord, except to the extent that at the
time that it orders a Site Assessment, Landlord has reasonable cause to believe
that Tenant is not in material compliance with Environmental Laws with respect
to the Premises for which Tenant is responsible under this Section and Tenant
has not taken reasonable steps to address such violation, or if an Event of
Default has occurred and is continuing, then the reasonable cost of performing
and reporting such Site Assessment shall be paid by Tenant within 30 days after
demand by Landlord. Landlord, promptly after written request by Tenant and
payment by Tenant to the extent required as aforesaid, shall deliver to Tenant
copies of reports, summaries or other compilations of the results of such Site
Assessments. (d) Landlord and Tenant shall each notify the other party in
writing, promptly upon Landlord’s or Tenant’s learning thereof, of any: 38



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi043.jpg]
(i) notice or claim to the effect that Landlord, Tenant or any other Person is
or may be liable to any Person as a result of the release or threatened release
of any Hazardous Material into the environment from the Premises; (ii) notice
that Landlord, Tenant or any other Person is subject to investigation by any
governmental authority evaluating whether any remedial action is needed to
respond to the release or threatened release of any Hazardous Material into the
environment from the Premises; (iii) notice that the Premises are subject to an
environmental lien; or (iv) notice of violation to Landlord or Tenant or
awareness by Landlord or Tenant of a condition which might reasonably result in
a notice of violation of any applicable Environmental Law that could have a
material adverse effect upon the Premises or the value of the Premises. (v)
Release of Hazardous Materials on the Premises or presence of Hazardous
Materials on the Premises in violation of Environmental Laws, or that could
reasonably be expected to pose an imminent threat to safety or result in
material liability under Environmental Law. 26. PERMITTED CONTESTS: Tenant shall
not be required to (i) pay any Imposition, (ii) comply with any Applicable Law,
(iii) remove any lien or encumbrance, (iv) take any action with respect to any
encroachment, hindrance, obstruction, violation or impairment referred to in
this Lease, or (v) discontinue a particular use under subsection 3(a) herein, so
long as Tenant shall contest, in good faith and at its expense, the existence,
the amount or the validity thereof, the amount of the damages caused thereby, or
the extent of its liability therefor, by appropriate proceedings which shall
operate during the pendency thereof to prevent (W) the collection of, or other
realization upon, the tax, assessment, levy, fee, rent or charge or lien,
encumbrance or charge so contested; (X) the sale, forfeiture or loss of the
Premises, or any part thereof, or the Fixed Rent or any Additional Rent, or any
portion thereof; (Y) any interference with the use or occupancy of the Premises
or any part thereof; and (Z) any interference with the payment of the Fixed Rent
or any Additional Rent, or any portion thereof. While any such proceedings are
pending, Landlord shall not have the right to pay, remove or cause to be
discharged the tax, assessment, levy, fee, rent or charge or encumbrance or
charge thereby being contested, and each such contest shall be promptly
prosecuted by Tenant to a final conclusion. Tenant shall pay, and save Landlord
and the Mortgagee harmless against, any and all losses, judgments, decrees and
costs (including all reasonable attorneys’ fees and expenses) in connection with
any such contest and shall, promptly after the final settlement, compromise or
determination of such contest, fully pay and discharge the amounts which shall
be levied, assessed, charged or imposed or be determined to be payable therein
or in connection therewith, together with all penalties, fines, interests, costs
and expenses thereof or in connection 39



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi044.jpg]
therewith, and perform all acts, the performance of which shall be ordered or
decreed as a result thereof; provided, however, that nothing herein contained
shall be construed to require Tenant to pay or discharge any lien, encumbrance
or other charge created by any act or failure to act of Landlord or the payment
of which by Tenant is not otherwise required hereunder, or to perform any act
which Tenant is not otherwise required to perform hereunder. No such contest may
subject Landlord or the Mortgagee to the risk of any criminal or civil
liability. 27. INTENTIONALLY DELETED. 28. MISCELLANEOUS PROVISIONS: (a) This
Lease and all of the covenants and provisions hereof shall inure to the benefit
of, and be binding upon, the parties hereto and the heirs, personal
representatives, successors and permitted assigns of the parties. (b) The titles
and headings appearing in this Lease are for reference only and shall not be
considered a part of this Lease or in any way to modify, amend or affect the
provisions thereof. (c) This Lease contains the complete agreement of the
parties with reference to the leasing of the Premises, and may not be amended
except by an instrument in writing signed by Landlord and Tenant. Any amendment
for which a Mortgagee’s consent is required pursuant to the terms of this Lease
and the same is not consented to by such Mortgagee shall be void and have no
force and effect. (d) Any provision or provisions of this Lease which shall
prove to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision hereof, and the remaining provisions hereof shall
nevertheless remain in full force and effect. (e) This Lease may be executed in
one or more counterparts, and may be signed by each party on a separate
counterpart, each of which, taken together, shall be an original, and all of
which shall constitute one and same instrument. This Lease may be signed and
delivered by electronically transmitted “pdf”; any such “pdf” signatures shall
constitute original signatures hereof with all force and effect of law. (f) The
term “Landlord” as used in this Lease shall mean only the owner or owners at the
time in question of the Premises. In the event of any transfer of such title or
interest, Landlord named in this Lease (and in case of any subsequent transfers,
the then grantor), provided that the transferee has assumed all of Landlord’s
obligations under this Lease arising from and after the date of transfer, shall
be relieved from and after the date of such transfer of all liability accruing
from and after the date of such transfer as respects Landlord’s obligations
thereafter to be performed hereunder, provided that any funds in the hands of
Landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be delivered to the grantee. The obligations contained in
this Lease to be performed by Landlord shall, subject as aforesaid, be binding
on Landlord’s successors and assigns, only during their respective periods of
ownership. (g) This Lease shall be governed by, and construed in accordance
with, the laws of the State of Michigan, without reference to its conflict of
laws principles. 40



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi045.jpg]
LANDLORD AND TENANT HEREBY SUBMIT TO NON-EXCLUSIVE PERSONAL JURISDICTION IN THE
STATE OF MICHIGAN AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF MICHIGAN (AND ANY APPELLATE COURTS TAKING APPEALS THEREFROM) FOR
THE ENFORCEMENT OF SUCH PERSON’S OBLIGATIONS HEREUNDER AND WAIVE ANY AND ALL
PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER STATE TO OBJECT TO JURISDICTION
WITHIN SUCH STATE FOR THE PURPOSES OF SUCH ACTION, SUIT, PROCEEDING OR
LITIGATION TO ENFORCE SUCH OBLIGATIONS OF TENANT OR LANDLORD. WITH RESPECT TO A
SUIT COMMENCED IN A COURT LOCATED IN THE STATE OF MICHIGAN, LANDLORD AND TENANT
HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE (i) THAT IT IS NOT SUBJECT
TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM
EXECUTION; (ii) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM; OR (iii) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. TENANT AND LANDLORD EACH HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING RELATED TO THE ENFORCEMENT OF THIS
LEASE. (h) Any claim based on or in respect of any liability of Landlord under
this Lease shall, so long as Landlord continues to own the Premises, be enforced
only against the Premises and/or the rents, income, awards, and proceeds derived
therefrom and not against any other assets, properties or funds of (i) Landlord
or any manager, director, officer, shareholder, general partner, limited
partner, or direct or indirect partners, employee or agent of Landlord or its
managers (or any legal representative, heir, estate, successor or assign of any
thereof); (ii) any predecessor or successor Person of Landlord or its managers,
either directly or through Landlord or its predecessor or successor Person of
Landlord or its general partners; and (iii) any other Person. (i) Without the
written approval of Landlord and Tenant, no Person other than Landlord
(including its direct and indirect partners), Mortgagee, Tenant and their
respective successors and assigns shall have any rights under this Lease. (j)
There shall be no merger of the leasehold estate created hereby by reason of the
fact that the same Person may own directly or indirectly, (i) the leasehold
estate created hereby or any interest in this Lease or such leasehold estate and
(ii) the fee estate in the Premises. Notwithstanding any such combined
ownership, this Lease shall continue in full force and effect until terminated
by an instrument executed by both Landlord and Tenant. (k) Subject to Section
24.1, in the event that Tenant, directly or indirectly consolidates with or
merges into any corporation, association, partnership or other business
organization or permits any corporation, association, partnership or other
business organization to consolidate with or merge into it, or sells or
otherwise transfers all or substantially all of its properties and assets, or
acquires all or substantially all of the assets of any corporation, association,
partnership or other business organization or individual, unless Tenant shall be
the entity surviving such consolidation, merger or other action, the surviving
entity or transferee shall 41



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi046.jpg]
enter into an assumption of this Lease (including, without limitation, an
assumption of all obligations set forth in Section 19(b) hereof) and the other
agreements contemplated by this transaction in form and substance reasonably
satisfactory to Landlord. Notwithstanding the foregoing, the terms of this
Section 28(k) shall not apply to the Proposed Merger. (l) During the one year
period preceding the date on which the Term of this Lease shall terminate or
otherwise expire, Landlord may show the Premises to prospective tenants or
purchasers at such reasonable times during Tenant’s normal business hours as
Landlord may select upon reasonable prior written notice to Tenant (no less than
two Business Days in advance), provided that Landlord takes precautions not to
unreasonably inconvenience Tenant or any persons occupying the Premises in
accordance with this Lease and is accompanied by an employee or other
representative of Tenant at all times during such entry. (m) In the event of the
termination of this Lease as herein provided, the obligations and liabilities of
Landlord and Tenant, as the case may be, actual or contingent, under this Lease
which arose at or prior to such termination shall survive such termination. (n)
This Lease is intended as, and shall constitute, a true lease, and Landlord and
Tenant shall report their interests herein of accounting, tax and all other
purposes as being a true lease and shall not take any action or position
inconsistent therewith. (o) Landlord and Tenant agree to reasonably cooperate
with each other, at Tenant’s expense, in order to permit Tenant to attempt to
obtain a sales tax exemption with respect to materials used in construction of
the Improvements. Any sales tax savings resulting from such exemption shall be
paid to (or retained by) Tenant at the time the applicable sales taxes would
otherwise have been payable. (p) Landlord may grant easements, licenses, rights
of way or similar rights, or release or amend any such easements or rights with
respect to the Premises, so long as such actions do not interfere with the
benefits or increase the duties or obligations of Tenant hereunder. Tenant
agrees to reasonably cooperate with Landlord in connection therewith, at no cost
to Tenant. (q) From and after the Commencement Date, if performance of any
obligation of Tenant or Landlord required hereunder, other than an obligation
which can be accomplished by the payment of money, is prevented or substantially
impeded by a strike, labor troubles, material shortages, riots, acts of God,
including without limitation governmental preemption in connection with a
national emergency, any order or regulation of any department or subdivision of
any government agency, conditions of supply and demand which are affected by
war, an act of terrorism or any other emergency, the time given to a party to
comply with such obligation shall be extended for the period of time equal to
the period of delay resulting from any of the foregoing causes or events,
provided that such party gives notice to the other party of the occurrence of
such event describing the nature thereof, as promptly as is reasonably possible
following discovery of the existence of such event. (r) Landlord is prohibited
from using Tenant’s name, logo, mark, or any other identifying symbol as a
business reference, in any advertising or sales promotion, or in any publicity
matter without Tenant’s prior written consent. 42



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi047.jpg]
(s) In no event shall Landlord have the right to place a lien, whether
statutory, consensual or otherwise, and whether pre-judgment or post-judgment,
on any furniture, trade fixtures, signage, equipment, wiring, systems or other
personal property of Tenant located in or about the Premises. (t) Landlord and
Tenant each represent that it has not dealt with any broker or real estate agent
in connection with this transaction, except for Signature Associates, as
Tenant’s broker. Tenant shall be solely responsible for any and all of Signature
Associates’ fees, commissions and the like. Landlord and Tenant will indemnify
each other with respect to claims of brokers claiming to have been engaged by
either of them. (u) If any legal action, suit or proceeding is commenced between
Landlord and Tenant regarding their respective rights and obligations under this
Lease, the prevailing party shall be entitled to recover, in addition to damages
or other relief, reasonable costs and expenses, attorneys’ fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
“prevailing party” shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party. [Signature Page Follows ] 43



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi048.jpg]
IN WITNESS WHEREOF, the parties have executed this Lease on the day and year
first above written. Landlord: GPC ADAMS LLC, a Michigan limited liability
company By: /s/ Elie Torgow Name: Elie Torgow Its: Manager Tenant: CHEMICAL
BANK, a Michigan banking corporation By: /s/ Thomas C. Shafer Name: Thomas C.
Shafer Its: President and Chief Executive Officer



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi049.jpg]
EXHIBIT A Fixed Rent (a) Fixed Rent during the Primary Term shall be payable
monthly in advance on the Commencement Date and thereafter on the first Business
Day of each month. Each monthly payment shall be in the amount set forth on
Exhibit A-1, pro-rated for any partial month. (b) Fixed Rent during any
exercised Renewal Term shall be an amount per annum equal to the greater of (x)
the Fixed Rent for the last year of the Primary Term or immediately preceding
Renewal Term, as applicable, and (y) ninety five percent (95%) of “Fair Market
Rental”. “Fair Market Rental” shall mean the fair market rental that would be
obtained in an arm’s-length transaction between an informed and willing tenant
and an informed and willing landlord, in either case under no compulsion to
lease, for the lease of the Premises on the terms set forth in this Lease. Such
fair market rental shall be calculated for the use of the Premises to be leased
in place on the Land, assuming, in the determination of such fair market rental,
that the Premises have been maintained in accordance with the provisions of this
Lease, and that Tenant is a tenant in possession of the Premises at the time of
renewal which is renewing its net lease, taking into consideration the
prevailing market for rental space in buildings of comparable quality and age
for tenants of similar size, credit quality and stature, and including
consideration of market conditions for improvement allowances, tenant
procurement costs, free rent, other lease concessions, lease term, base years
and operating expenses and taxes. Fair Market Rental shall be determined as of
the date which is six months prior to the commencement of each Renewal Term in
accordance with the Appraisal Procedure set forth below. Fixed Rent will
increase by two percent (2%) on each anniversary of the first day of the
applicable Renewal Term. Fair Market Rental will be paid monthly in advance with
a level amount for each month within each year of the applicable Renewal Term.
Appraisal Procedure shall mean the following procedure for determining Fair
Market Rental: Within twenty (20) days following the date on which Tenant gives
notice of its election to extend the Term for any Renewal Term, representatives
of Tenant and Landlord will meet and attempt to agree on the Fair Market Rental.
If Tenant and Landlord are unable to so agree within forty (40) days of Tenant’s
extension notice, then Tenant shall have the right, but not the obligation, to
rescind its exercise of the applicable Renewal Term by providing written notice
of such rescission within twenty (20) days thereafter. If Tenant rescinds its
exercise of a Renewal Term, Landlord, at its option exercised by written notice
to Tenant within twenty (20) days following receipt of Tenant’s rescission
notice, may void Tenant’s rescission by agreeing that the Fair Market Rental
will be deemed to be equal to the Fixed Rent for the last year of the Primary
Term or immediately preceding Renewal Term, as applicable. If Tenant fails to
rescind its exercise of the applicable Renewal Term, Tenant and Landlord shall
mutually agree upon the appointment of a qualified Appraiser, but if the parties
shall fail to choose an Appraiser within twenty (20) days after notice from
either party of the necessity to select an Appraiser, then Landlord and Tenant
shall each, at their own cost, select an Appraiser of their own choosing, and
the two (2) Appraisers shall jointly select a third Appraiser (the “Neutral
Appraiser”). Within fifteen (15) days following the appointment of the Neutral
Appraiser, each party shall submit to the Neutral Appraiser its determination of
the Fair Market Rental. The Neutral Appraiser shall within fifteen (15) days
following the submission of such determinations render its decision by selecting
the determination Exhibit A-1



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi050.jpg]
of Fair Market Rental submitted by either party which, in the judgment of the
Neutral Appraiser, most nearly reflects the Fair Market Rental. It is expressly
understood that the Neutral Appraiser shall have no power or authority to select
any Fair Market Rental other than one of the two Fair Market Rental estimates
submitted by Landlord or Tenant, and the decision of the Neutral Appraiser shall
be final and binding upon the parties hereto. The fees and expenses of the
Neutral Appraiser shall be divided equally between Tenant and Landlord. Exhibit
A-2



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi051.jpg]
EXHIBIT A-1 Fixed Rent Schedule Office Space First Year Rent Per Square Foot:
$35 Office Rentable Square Feet: 199,370 First Year Office Rent $6,977,950.00
Retail Space First Year Rent Per Square Foot: $50 Retail Rentable Square Feet:
3,801 First Year Retail Rent: $190,050.00 Parking Rent Per Space: $300 Parking
Spaces: 311 First Year Parking Rent: $1,119,600 Rent Escalations: 2% per year on
all components of Rent Exhibit A-1-1



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi052.jpg]
EXHIBIT B Description of the Land Land situated in the City of Detroit, County
of Wayne, State of Michigan, described as follows: Parcel 1 : Lots 24, 25 and 26
of Plat of Park Lots 84, 85 and 86, as subdivided May 7, 1835 by A.E. Hathon,
Surveyor, as recorded in Liber 7 City Records, Page 27, Wayne County Records.
Tax Parcel No.: 000389, Ward 02 Common Address: 25 W. Elizabeth Street, Detroit,
MI 48201 Parcel 2 : Lots 3 and 4 of the Subdivision of Park Lots 84, 85 and 86,
Detroit, as recorded in Liber 7 City Records, Page 27, Wayne County Records Tax
Parcel No.: 001865, Ward 02 Common Address: 2047 Woodward Avenue, Detroit, MI
48201 Exhibit B-1



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi053.jpg]
EXHIBIT C Form of Memorandum of Lease MEMORANDUM OF LEASE See Exhibit “A” for
Legal Description, Tax Parcel Identification No., and Common Address THIS
MEMORANDUM OF LEASE (this “Memorandum”) is made and entered into effective as of
___________________, 2019, by and between GPC ADAMS LLC , a Michigan limited
liability company (“Landlord”), whose address is 333 W. Fort Street, Suite 1350,
Detroit, Michigan 48226, and CHEMICAL BANK , a Michigan banking corporation
(“Tenant”), whose address is _____________________________. RECITALS A. Landlord
and Tenant have entered into that certain Lease (the “Lease”) dated effective
______________________, 2019, pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord the land described on Exhibit “A” attached hereto
and incorporated herein (the “Land”), together with all improvements to be
constructed thereon (the “Improvements”) (the Land and the Improvements are
referred to herein collectively as the “Demised Premises”), on and subject to
the terms and conditions of the Lease. B. Landlord and Tenant desire to execute
this Memorandum to provide record notice of Tenant’s rights, title and interest
in and to the Demised Premises under the Lease. Now, therefore, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows: 1. Lease. Landlord hereby
acknowledges that it has leased the Demised Premises to Tenant pursuant to the
Lease. Landlord hereby repeats and restates such lease of the Demised Premises
to Tenant pursuant to the terms and conditions of the Lease, which are hereby
incorporated herein by reference. This Memorandum has been entered into by
Landlord and Tenant for purposes of recordation in the appropriate real estate
records of Wayne County, Michigan to provide notice to third parties of the
Lease and nothing contained herein shall be deemed or construed to amend,
modify, change, alter, amplify, interpret or supersede any of the terms and
provisions of the Lease. In the event of a conflict between the terms of the
Lease and the terms of this Memorandum, the terms of the Lease shall control.
All capitalized terms not otherwise defined in this Memorandum shall have the
meaning ascribed to them in the Lease. 2. Lease Term. The Primary Term of the
leasehold estate of the Tenant in the Demised Premises is for a term that
commences on the Commencement Date (defined in the Lease as the earlier of the
date Tenant opens for business at the Demised Premises or January 1, 2022), and
expires twenty-two and one-half (22 1/2) years following the Commencement Date,
unless Exhibit C-1



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi054.jpg]
sooner terminated in accordance with the provisions of the Lease or by operation
of law. Tenant has options to extend the Primary Term for four (4) Renewal Terms
of seven (7) years each. 3. Successors and Assigns. This Memorandum and the
Lease shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns, subject however to the provisions of the
Lease regarding assignment. [Remainder of this page intentionally left blank;
signature pages follow.] Exhibit C-2



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi055.jpg]
This Memorandum has been executed by Landlord and Tenant as of the date first
above written. LANDLORD : GPC ADAMS LLC , a Michigan limited liability company
By: Name: Its: Date: LANDLORD NOTARY STATE OF ) ) SS: COUNTY OF ) The
undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________, known to me to be the
_____________________ of GPC Adams LLC, a Michigan limited liability company,
and personally known to me to be the same person whose name is subscribed to the
foregoing instrument, appeared before me this day in person and acknowledged
under oath that in such capacity he/she signed and delivered the said instrument
pursuant to authority duly given to him/her by said limited liability company.
Given under my hand and seal this _____ day of ________________, 2019. Notary
Public, Acting in the County of: My Commission Expires:
______________________________ Exhibit C-3



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi056.jpg]
TENANT : CHEMICAL BANK , a Michigan banking corporation By: Name: Its: Date:
TENANT NOTARY STATE OF ) ) SS: COUNTY OF ) The undersigned, a Notary Public, in
and for the County and State aforesaid, does hereby certify that
__________________________, known to me to be the _________________________ of
Chemical Bank, a Michigan banking corporation, and personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged under oath that in such capacity
he/she signed and delivered the said instrument pursuant to authority duly given
to him/her by said banking corporation. Given under my hand and seal this _____
day of _________________, 2019. Notary Public, Acting in the County of: My
Commission Expires: ______________________________ THIS DOCUMENT PREPARED BY AND
WHEN RECORDED RETURN TO: DYKEMA GOSSETT PLLC Kyle R. Hauberg, Esq. 39577
Woodward Avenue, Suite 300 Bloomfield Hills, Michigan 48304-5086 Exhibit C-4



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi057.jpg]
EXHIBIT “A” LEGAL DESCRIPTION OF THE LAND Land situated in the City of Detroit,
County of Wayne, State of Michigan, described as follows: Parcel 1 : Lots 24, 25
and 26 of Plat of Park Lots 84, 85 and 86, as subdivided May 7, 1835 by A.E.
Hathon, Surveyor, as recorded in Liber 7 City Records, Page 27, Wayne County
Records. Tax Parcel No.: 000389, Ward 02 Common Address: 25 W. Elizabeth Street,
Detroit, MI 48201 Parcel 2 : Lots 3 and 4 of the Subdivision of Park Lots 84, 85
and 86, Detroit, as recorded in Liber 7 City Records, Page 27, Wayne County
Records Tax Parcel No.: 001865, Ward 02 Common Address: 2047 Woodward Avenue,
Detroit, MI 48201 Exhibit C-5



--------------------------------------------------------------------------------



 
[leasegpcadamsllcandchemi058.jpg]
EXHIBIT D Existing Permitted Encumbrances Taxes and assessments due and payable
from and after the Commencement Date, subject to proration in accordance with
Section 6. City of Detroit Building and Safety Engineering Department Decision
and Order as recorded in Liber 30164, Page 1661, Wayne County Records. Terms and
provisions which are revealed by Board of Zoning Appeals Decision and Order as
recorded in Liber 33553, Page 873, Wayne County Records. Terms and provisions as
revealed by resolution which states captioned land is within an area designated
as the Grand Circus Park Local Historic District as recorded in Liber 38581,
Page 391, Wayne County Records. Exhibit D-1



--------------------------------------------------------------------------------



 